Exhibit 10.1

[FORM OF AMENDED AND RESTATED SENIOR CONVERTIBLE NOTE]

THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THIS NOTE. ANY TRANSFEREE OF THIS NOTE
SHOULD CAREFULLY REVIEW THE TERMS OF THIS NOTE, INCLUDING SECTIONS 3(c)(iii) AND
18(a) HEREOF. THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY,
THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET
FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE.

VERENIUM CORPORATION

AMENDED AND RESTATED SENIOR CONVERTIBLE NOTE

 

Issuance Date: February 27, 2008

   Original Principal Amount: U.S. $[        ]

FOR VALUE RECEIVED, Verenium Corporation, a Delaware corporation (the
“Company”), hereby promises to pay to [NAME OF HOLDER] or registered assigns
(the “Holder”) the amount set out above as the Original Principal Amount (as
reduced pursuant to the terms hereof pursuant to redemption, conversion or
otherwise, the “Principal”) when due, whether upon the Maturity Date (as defined
below), acceleration, redemption or otherwise (in each case in accordance with
the terms hereof) and to pay interest (“Interest”) on any outstanding Principal
at the applicable Interest Rate from the date set out above as the Issuance Date
(the “Issuance Date”) until the same becomes due and payable, whether upon an
Interest Date (as defined below), the Maturity Date, acceleration, conversion,
redemption or otherwise (in each case in accordance with the terms hereof). This
Amended and Restated Senior Convertible Note (including all notes issued in
exchange, transfer or replacement hereof, and as amended or amended and restated
from time to time, this “Note”) is one of an issue of Amended and Restated
Senior Convertible Notes of the Company (collectively, the “Notes” and such
other Amended and Restated Senior Convertible Notes, the “Other Notes”) issued
[pursuant to that certain Amendment Agreement, dated as of July [    ], 2009, by
and between the Company and the Holder (the “Amendment Agreement”) and those
certain other Amendment Agreements (the “Other Amendment Agreements”, and
together with the Amendment Agreement, the “Amendment Agreements”), each by and
between the Company and another holder]1 [pursuant to those certain Amendment
Agreements, dated as of July [    ], 2009[ or July [    ], 2009]] (the
“Amendment Agreements”), each by and between the Company and a holder]2 of the
8% Amended and Restated Senior Convertible Notes due 2012 of the Company (the
“Existing Notes”), which, among other things, as of the Amendment Time (as
defined in the Amendment Agreement) and subject to the Approval (as defined in
the Amendment Agreement) and the consummation of the transactions contemplated
by such Amendment Agreements, shall amend and restate the Existing Notes held by
the Holder immediately prior thereto (such date, the

 

 

1

Insert for Holders that have executed Amendment Agreements

2

Insert for Holders that have not executed Amendment Agreements



--------------------------------------------------------------------------------

“Amendment Date”). The issuance of this Note shall not, except as specified
herein or as set forth herein or, if applicable, in the Holder’s Amendment
Agreement, constitute a release, satisfaction or novation of any of the
obligations under the Existing Notes, the Amendment Agreements or any other Note
Transaction Document (as defined below). Certain capitalized terms used herein
are defined in Section 30.

(1) PAYMENTS OF PRINCIPAL. On the Maturity Date, the Company shall pay to the
Holder an amount in cash representing all outstanding Principal, accrued and
unpaid Interest and accrued and unpaid Late Charges on such Principal and
Interest. The “Maturity Date” shall be April 1, 2012, as may be extended at the
option of the Holder (i) in the event that, and for so long as, an Event of
Default (as defined in Section 4(a)) shall have occurred and be continuing on
the Maturity Date (as may be extended pursuant to this Section 1) or any event
shall have occurred and be continuing on the Maturity Date (as may be extended
pursuant to this Section 1) that with the passage of time and the failure to
cure would result in an Event of Default and (ii) through the date that is ten
(10) Business Days after the consummation of a Change of Control in the event
that a Change of Control is publicly announced or a Change of Control Notice (as
defined in Section 5(b)) is delivered prior to the Maturity Date. Other than as
specifically permitted by this Note, the Company may not prepay any portion of
the outstanding Principal, accrued and unpaid Interest or accrued and unpaid
Late Charges on Principal and Interest, if any.

(2) INTEREST; INTEREST RATE. (a) Interest on this Note shall commence accruing
on the Issuance Date and shall be computed on the basis of a three hundred and
sixty (360)-day year and twelve (12) thirty (30)-day months and shall be payable
in arrears quarterly on January 1, April 1, July 1 and October 1 of each year
(each, an “Interest Date”) with the first Interest Date being April 1, 2008. All
Interest paid with respect to the Existing Note that this Note amends and
restates prior to the Amendment Date shall be credited for purposes of
determining the Interest due under this Note and all accrued and unpaid interest
outstanding under the Existing Note immediately prior to the Amendment Date
shall be accrued and unpaid interest outstanding under this Note as of the
Amendment Date. Interest shall be payable on each Interest Date, to the record
holder of this Note on the applicable Interest Date, at the Company’s option, in
cash (“Cash Interest”), or in shares of Common Stock which have been registered
for resale or are eligible for sale without restriction pursuant to Rule 144 and
without the requirement for the Company or any of its Subsidiaries to be in
compliance with Rule 144(c)(1) (or any successor thereto) promulgated under the
1933 Act (“Interest Shares”) so long as there has been no Equity Conditions
Failure, or in a combination of Cash Interest and Interest Shares provided that
the Interest shall be payable in Interest Shares if, and only if, the Company
delivers a written notice (each, an “Interest Election Notice”) to each holder
of the Notes on or prior to the Interest Notice Due Date (the date such notice
is delivered to all of the holders, the “Interest Notice Date”) pursuant to
which notice, the Company (i) elects to pay Interest entirely in Interest Shares
or a combination of Cash Interest and Interest Shares and specifies the amount
of Interest that shall be paid as Cash Interest and the amount of Interest, if
any, that shall be paid in Interest Shares and (ii) certifies that there has
been no Equity Conditions Failure. If the Equity Conditions are not satisfied as
of the Interest Notice Date, regardless of whether the Company has delivered the
Interest Election Notice to any holder of the Notes, the Interest shall be paid
as Cash Interest. If the Equity Conditions were satisfied as of the Interest
Notice Date but the Equity Conditions are no longer satisfied at any time prior
to the Interest Date, the Company

 

2



--------------------------------------------------------------------------------

shall provide the Holder a subsequent notice to that effect indicating that
unless the Holder waives the Equity Conditions, the Interest shall be paid in
cash. Interest to be paid on an Interest Date in Interest Shares shall be paid
in a number of fully paid and nonassessable shares (with cash paid in lieu of
fractional shares based on the Closing Sale Price of the Common Stock (as
defined below) on the Trading Day immediately preceding the applicable Interest
Date) of Common Stock equal to the quotient of (1) the amount of Interest
payable on such Interest Date less any Cash Interest paid and (2) the Interest
Conversion Price in effect on the applicable Interest Date.

(b) When any Interest Shares are to be paid on an Interest Date, the Company
shall (i) (A) provided that the Company’s transfer agent (the “Transfer Agent”)
is participating in the Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program, credit such aggregate number of Interest Shares to
which the Holder shall be entitled to the Holder’s or its designee’s balance
account with DTC through its Deposit Withdrawal Agent Commission system, or
(B) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and deliver on the applicable Interest Date,
to the address set forth in the register maintained by the Company for such
purpose pursuant to the Securities Purchase Agreement or to such address as
specified by the Holder in writing to the Company at least two (2) Business Days
prior to the applicable Interest Date, a certificate, registered in the name of
the Holder or its designee, for the number of Interest Shares to which the
Holder shall be entitled and (ii) with respect to each Interest Date, pay to the
Holder, in cash by wire transfer of immediately available funds, the amount of
any Cash Interest.

(c) Prior to the payment of Interest on an Interest Date, Interest on this Note
shall accrue at the Interest Rate and be payable on each Conversion Date in
accordance with Section 3(c)(i). From and after the occurrence and during the
continuance of an Event of Default, the Interest Rate shall be increased to
fifteen percent (15.0%). In the event that such Event of Default is subsequently
cured, the adjustment referred to in the preceding sentence shall cease to be
effective as of the date of such cure; provided that the Interest as calculated
and unpaid at such increased rate during the continuance of such Event of
Default shall continue to apply to the extent relating to the days after the
occurrence of such Event of Default through and including the date of cure of
such Event of Default. The Company shall pay any and all transfer, stamp and
similar taxes (other than income and similar taxes) which are required to be
paid in connection with the issuance and delivery of Interest Shares.

(3) CONVERSION OF NOTES. This Note shall be convertible into shares of the
Company’s common stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Section 3.

(a) Conversion Right. Subject to the provisions of Section 3(d), after the
Issuance Date, the Holder shall be entitled to convert any portion of the
outstanding and unpaid Conversion Amount (as defined below) into fully paid and
nonassessable shares of Common Stock in accordance with Section 3(c), at the
Conversion Rate (as defined below). The Company shall not issue any fraction of
a share of Common Stock upon any conversion. If the issuance would result in the
issuance of a fraction of a share of Common Stock, the Company shall pay cash in
lieu of fractional shares based on the Closing Sale Price of the Common Stock on
the Conversion Date. The Company shall pay any and all transfer, stamp and
similar taxes

 

3



--------------------------------------------------------------------------------

(other than income and similar taxes) which are required to be paid in
connection with the issuance and delivery of Common Stock upon conversion of any
Conversion Amount.

(b) Conversion Rate. The number of shares of Common Stock issuable upon
conversion of any Conversion Amount pursuant to Section 3(a) shall be determined
by dividing (x) such Conversion Amount by (y) the Conversion Price (the
“Conversion Rate”).

(i) “Conversion Amount” means the portion of the Principal to be converted,
redeemed or otherwise with respect to which this determination is being made.

(ii) “Conversion Price” means, as of any Conversion Date (as defined below) or
other date of determination, $1.74, subject to adjustment as provided herein.

(c) Mechanics of Conversion.

(i) Optional Conversion. To convert any Conversion Amount into shares of Common
Stock on any date (a “Conversion Date”), the Holder shall (A) transmit by
facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m., New
York Time, on such date, a copy of an executed notice of conversion in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company and (B) if
required by Section 3(c)(iii), surrender this Note to a common carrier for
delivery to the Company as soon as practicable on or following such date (or an
indemnification undertaking with respect to this Note in the case of its loss,
theft or destruction). On or before the first (1st) Business Day following the
date of receipt of a Conversion Notice, the Company shall transmit by facsimile
or electronic mail a confirmation of receipt of such Conversion Notice to the
Holder and the Transfer Agent. At any time on or before the third (3rd) Business
Day following the date of receipt of a Conversion Notice (the “Share Delivery
Date”), the Company shall (1) (x) provided that the Transfer Agent is
participating in the DTC Fast Automated Securities Transfer Program, credit such
aggregate number of shares of Common Stock to which the Holder shall be entitled
to the Holder’s or its designee’s balance account with DTC through its Deposit
Withdrawal Agent Commission system or (y) if the Transfer Agent is not
participating in the DTC Fast Automated Securities Transfer Program, issue and
deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled and (2) pay to the Holder
at the option of the Company (a) in cash, by wire transfer of immediately
available funds, an amount equal to the sum of (I) the Make-Whole Amount and
(II) any accrued and unpaid Interest and Late Charges, if any, on such
Conversion Amount and Interest, or (b) in a number of fully paid and
nonassessable shares (in accordance with Section 3(a)) of Common Stock which
have been registered for resale or are eligible for sale without restriction
pursuant to Rule 144 and without the requirement for the Company or any of its
Subsidiaries to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the 1933 Act equal to the quotient of (I) the sum of the
Make-Whole Amount plus any accrued and unpaid Interest

 

4



--------------------------------------------------------------------------------

plus Late Charges, if any, on such Conversion Amount and Interest, and (II) the
Interest Conversion Price in effect on the applicable Conversion Date, so long
as there has been no Equity Conditions Failure, or (c) in a combination of the
cash payment and stock payment described in the foregoing Sections 3(c)(i)(2)(a)
and 3(c)(i)(2)(b). If this Note is physically surrendered for conversion as
required by Section 3(c)(iii) and the outstanding Principal of this Note is
greater than the Principal portion of the Conversion Amount being converted,
then the Company shall as soon as practicable and in no event later than three
(3) Business Days after receipt of this Note and at its own expense, issue and
deliver to the holder a new Note (in accordance with Section 18(d)) representing
the outstanding Principal not converted. The Person or Persons entitled to
receive the shares of Common Stock issuable upon a conversion of this Note shall
be treated for all purposes as the record holder or holders of such shares of
Common Stock on the Conversion Date.

(ii) Company’s Failure to Timely Convert. If the Company shall fail to issue and
deliver a certificate to the Holder or credit the Holder’s balance account with
DTC, as applicable, for the number of shares of Common Stock to which the Holder
is entitled upon conversion of any Conversion Amount (including by way of
Automatic Conversion) on or prior to the date which is three (3) Trading Days
after the Conversion Date (a “Conversion Failure”) (other than a failure to
convert by reason of Section 3(d)), and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) Common Stock to
deliver in satisfaction of a sale by the Holder of Common Stock issuable upon
such conversion that the Holder anticipated receiving from the Company (a
“Buy-In”), then the Company shall, within three (3) Trading Days after the
Holder’s request and in the Holder’s discretion, either (x) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the “Buy-In Price”), at which point the Company’s
obligation to issue and deliver a certificate to the Holder or credit the
Holder’s balance account with DTC for the number of shares of Common Stock to
which the Holder is entitled upon such holder’s conversion of any Conversion
Amount shall terminate, or (y) promptly honor its obligation to deliver to the
Holder a certificate or certificates representing such Common Stock or credit
such Holder’s balance account with DTC and pay cash to the Holder in an amount
equal to the excess (if any) of the Buy-In Price over the product of (I) such
number of shares of Common Stock, times (II) the Closing Bid Price on the
Conversion Date. For purposes of clarity, the foregoing provision of this
Section 3(c)(ii) shall not apply to any failure or purported failure by the
Company to issue shares of Common Stock by virtue of a dispute between any
holder of the Notes and the Company regarding the number of shares of Common
Stock to which such holder is entitled upon conversion of the applicable
Conversion Amount, solely to the extent of the shares in dispute (a “Conversion
Dispute”), and any such failure or purported failure to issue any such shares in
dispute by virtue of a Conversion Dispute shall not be deemed a “Conversion
Failure” or a failure by the Company otherwise to timely deliver the applicable
shares in accordance with and in full satisfaction of the applicable provisions
of any of the Notes for so long as the applicable Conversion Dispute continues.

 

5



--------------------------------------------------------------------------------

(iii) Registration; Book-Entry. The Company shall maintain a register (the
“Register”) for the recordation of the names and addresses of the holders of
each Note and the principal amount of the Notes held by such holders (the
“Registered Notes”). The entries in the Register shall be conclusive and binding
for all purposes absent manifest error. The Company and the holders of the Notes
shall treat each Person whose name is recorded in the Register as the owner of a
Note for all purposes, including, without limitation, the right to receive
payments of Principal and Interest hereunder, notwithstanding notice to the
contrary. A Registered Note may be assigned or sold in whole or in part only by
registration of such assignment or sale on the Register. Upon its receipt of a
request to assign or sell all or part of any Registered Note by a Holder, the
Company shall record the information contained therein in the Register and issue
one or more new Registered Notes in the same aggregate principal amount as the
principal amount of the surrendered Registered Note to the designated assignee
or transferee pursuant to Section 18. Notwithstanding anything to the contrary
set forth herein, upon conversion of any portion of this Note in accordance with
the terms hereof, the Holder shall not be required to physically surrender this
Note to the Company unless (A) the full Principal amount represented by this
Note is being converted or (B) the Holder has provided the Company with prior
written notice (which notice may be included in a Conversion Notice) requesting
reissuance of this Note upon physical surrender of this Note. The Holder and the
Company shall maintain records showing the Principal, Interest and Late Charges,
if any, converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Note upon conversion.

(iv) Pro Rata Conversion; Disputes. In the event that the Company receives a
Conversion Notice from more than one holder of Notes for the same Conversion
Date and the Company can convert some, but not all, of such portions of the
Notes submitted for conversion, the Company, subject to Section 3(d), shall
convert from each holder of Notes electing to have Notes converted on such date
a pro rata amount of such holder’s portion of its Notes submitted for conversion
based on the principal amount of Notes submitted for conversion on such date by
such holder relative to the aggregate principal amount of all Notes submitted
for conversion on such date. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note to which Section 23 applies, the Company shall issue to the Holder the
number of shares of Common Stock not in dispute and resolve such dispute in
accordance with Section 23.

(d) Limitations on Conversions. The Company shall not effect any conversion of
this Note, and the Holder of this Note shall not have the right to convert any
portion of this Note pursuant to Section 3(a), to the extent that after giving
effect to such conversion, the Holder (together with the Holder’s affiliates)
would beneficially own in excess of nine and ninety-nine one hundredths percent
(9.99%) (the “Maximum Percentage”) of the number of shares of Common Stock
outstanding immediately after giving effect to such conversion. For purposes of
the foregoing sentence, the number of shares of Common Stock beneficially owned
by the Holder and its affiliates shall include the number of shares of Common
Stock issuable upon conversion of this Note with respect to which the
determination of such sentence is being made, but shall exclude the number of
shares of Common Stock which

 

6



--------------------------------------------------------------------------------

would be issuable upon (i) conversion of the remaining, nonconverted portion of
this Note beneficially owned by the Holder or any of its affiliates and
(ii) exercise or conversion of the unexercised or nonconverted portion of any
other securities of the Company (including, without limitation, any Other Notes
or warrants) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
affiliates. Except as set forth in the preceding sentence, for purposes of this
Section 3(d), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). For purposes of this Section 3(d), in determining the number of
outstanding shares of Common Stock, the Holder may rely on the number of
outstanding shares of Common Stock as reflected in (A) the Company’s most recent
Form 10-K, Form 10-Q, Form 8-K or other public filing with the SEC, as the case
may be, (B) a more recent public announcement by the Company or (C) any other
notice by the Company or the Transfer Agent setting forth the number of shares
of Common Stock outstanding. For any reason at any time, upon the written or
oral request of the Holder, the Company shall within one (1) Business Day
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding. In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Note, by the Holder or its affiliates
since the date as of which such number of outstanding shares of Common Stock was
reported. By written notice to the Company, the Holder may increase or decrease
the Maximum Percentage to any other percentage not in excess of nine and
ninety-nine one hundredths percent (9.99%) specified in such notice; provided
that (x) any such increase or decrease will not be effective until the
sixty-first (61st) day after such notice is delivered to the Company, and
(y) any such increase or decrease will apply only to the Holder and not to any
other holder of Notes.

(4) RIGHTS UPON EVENT OF DEFAULT.

(a) Event of Default. Each of the following events shall constitute an “Event of
Default”:

(i) the suspension from trading or failure of the Common Stock to be listed on
an Eligible Market for a period of five (5) consecutive Trading Days or for more
than an aggregate of ten (10) Trading Days in any 365-day period;

(ii) the Company’s (A) failure to cure a Conversion Failure by delivery of the
required number of shares of Common Stock within ten (10) Business Days after
the latter of (1) the applicable Conversion Date or, (2) in the event and solely
to the extent there is an ongoing Conversion Dispute, the date that any such
Conversion Dispute is finally resolved, or (B) notice, written or oral, to any
holder of the Notes, including by way of public announcement or through any of
its agents, at any time, of its intention not to comply with a request for
conversion of any Notes into shares of Common Stock that is tendered in
accordance with the provisions of the Notes, other than pursuant to Section 3(d)
and other than in connection with a Conversion Dispute;

(iii) at any time following the tenth (10th) consecutive Business Day that the
Holder’s Authorized Share Allocation (as defined below) is less than the number
of shares of Common Stock that the Holder would be entitled to receive upon a

 

7



--------------------------------------------------------------------------------

conversion of the full Conversion Amount of this Note (without regard to any
limitations on conversion set forth in Section 3(d) or otherwise);

(iv) the Company’s failure to pay to the Holder any amount of Principal,
Interest, Late Charges or other amounts when and as due under this Note
(including, without limitation, the Company’s failure to pay any redemption
amounts hereunder) or any other Note Transaction Document, except, in the case
of a failure to pay Interest and/or Late Charges when and as due, in which case
only if such failure continues for a period of at least five (5) Business Days;

(v) any default in the payment when due, after the expiration of any applicable
grace period, of principal of, or premium, if any, or interest on, Indebtedness,
in the aggregate principal amount then outstanding of $5,000,000 or more
(including for the avoidance of doubt the Company’s Existing Senior Notes), or
any other defaults or other events on any Indebtedness of the Company or any of
its Subsidiaries in an aggregate principal amount of $5,000,000 or more
(including for the avoidance of doubt the Company’s Existing Senior Notes) such
that the lenders or` holders of any such Indebtedness, after expiration of
applicable grace periods, are entitled to declare it due and payable or
otherwise cause to come due;

(vi) the Company or any of its Subsidiaries, pursuant to or within the meaning
of Title 11, United States Code, or any similar Federal, foreign or state law
for the relief of debtors (collectively, “Bankruptcy Law”), (A) commences a
voluntary case, (B) consents to the entry of an order for relief against it in
an involuntary case, (C) consents to the appointment of a receiver, trustee,
assignee, liquidator, custodian or similar official (a “Custodian”), (D) makes a
general assignment for the benefit of its creditors or (E) admits in writing
that it is generally unable to pay its debts as they become due;

(vii) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (A) is for relief against the Company or any of its
Subsidiaries in an involuntary case, (B) appoints a Custodian of the Company or
any of its Subsidiaries or (C) orders the liquidation of the Company or any of
its Subsidiaries,

(viii) a final judgment or judgments for the payment of money aggregating in
excess of $5,000,000 are rendered against the Company or any of its Subsidiaries
and which judgments are not, within sixty (60) days after the entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within sixty
(60) days after the expiration of such stay; provided, however, that any
judgment which is covered by insurance or an indemnity from a credit worthy
party shall not be included in calculating the $5,000,000 amount set forth above
so long as the Company provides the Holder a written statement from such insurer
or indemnity provider (which written statement shall be reasonably satisfactory
to the Holder) to the effect that such judgment is covered by insurance or an
indemnity and the Company will receive the proceeds of such insurance or
indemnity within thirty (30) days of the issuance of such judgment; provided
further, however, that this clause (viii) shall not apply to any such final
judgment rendered against any Project Financing Subsidiary which does not also
result in

 

8



--------------------------------------------------------------------------------

a direct liability or other Indebtedness of the Company or any of its
Subsidiaries (other than any Project Financing Subsidiaries) in excess of
$5,000,000;

(ix) other than as specifically set forth in another clause of this
Section 4(a), the Company breaches any representation, warranty, covenant or
other term or condition of any Note Transaction Document (provided that, with
respect to the Amendment Agreements, only to the extent that a holder seeking to
declare an Event of Default under this clause (ix) is party to or deemed a
“Noteholder” under an Amendment Agreement), except, in the case of any such
breach of a covenant or other term or condition of a Note Transaction Document
which is curable, only if such breach continues for a period of at least fifteen
(15) consecutive Business Days;

(x) any breach or failure in any respect to comply with Section 9 of this Note;
or

(xi) any Event of Default (as defined in the Other Notes) occurs with respect to
any Other Note.

(b) Redemption Right. Upon the occurrence of an Event of Default with respect to
this Note or any Other Note, the Company shall promptly (which shall be no more
than five (5) Business Days after becoming aware of such Event of Default)
deliver written notice thereof via facsimile and electronic mail or U.S. mail
(an “Event of Default Notice”) to the Holder. At any time after the earlier of
the Holder’s receipt of an Event of Default Notice and the Holder becoming aware
of an Event of Default, the Holder may submit a written notice to the Company
(the “Event of Default Redemption Notice”) that, subject to the other provisions
of this Section 4(b), requires the Company to redeem (an “Event of Default
Redemption”) all or any portion of this Note held by the Holder, which Event of
Default Redemption Notice shall indicate the Conversion Amount of this Note that
the Holder is electing to require the Company to redeem. Each portion of this
Note subject to redemption by the Company pursuant to this Section 4(b) shall be
redeemed by the Company at a price equal to the greater of (A) the sum of
(1) the product of (x) the Conversion Amount to be redeemed and (y) the
Redemption Premium and (2) any accrued and unpaid Interest and Late Charges, if
any, on the Conversion Amount to be redeemed and Interest through the Event of
Default Redemption Date (as defined below) and (B) the sum of (I) the product of
(a) the Conversion Rate with respect to such Conversion Amount in effect at such
time as the Holder delivers an Event of Default Redemption Notice and (b) the
greater of (1) the Closing Sale Price of the Common Stock on the date
immediately preceding such Event of Default, (2) the Closing Sale Price of the
Common Stock on the date immediately after such Event of Default and (3) the
Closing Sale Price of the Common Stock on the date the Holder delivers the Event
of Default Redemption Notice and (c) the Redemption Premium and (II) any Make
Whole Amount and accrued and unpaid Interest on the Conversion Amount and Late
Charges, if any, on such Conversion Amount and Interest through the Event of
Default Redemption Date (the “Event of Default Redemption Price”). Redemptions
required by this Section 4(b) shall be made in accordance with the provisions of
Section 12. To the extent redemptions required by this Section 4(b) are deemed
or determined by a court of competent jurisdiction to be prepayments of the Note
by the Company, such redemptions shall be deemed to be voluntary prepayments.
The parties hereto agree that in the event of the Company’s redemption of any
portion of the Note under this Section 4(b), the Holder’s damages would be

 

9



--------------------------------------------------------------------------------

uncertain and difficult to estimate because of the parties’ inability to predict
future interest rates and the uncertainty of the availability of a suitable
substitute investment opportunity for the Holder. Accordingly, any Redemption
Premium due under this Section 4(b) is intended by the parties to be, and shall
be deemed, a reasonable estimate of the Holder’s actual loss of its investment
opportunity and not as a penalty.

(5) RIGHTS UPON FUNDAMENTAL TRANSACTION AND CHANGE OF CONTROL.

(a) Assumption. The Company shall not enter into or be party to a Fundamental
Transaction unless the Successor Entity (if a Person other than the Company)
assumes in writing all of the obligations of the Company under this Note and the
other Note Transaction Documents in accordance with the provisions of this
Section 5(a) pursuant to written agreements in form and substance reasonably
satisfactory to the Required Holders and approved by the Required Holders prior
to such Fundamental Transaction (which approval shall not be unreasonably
withheld), including agreements to deliver to each holder of Notes in exchange
for such Notes a security of the Successor Entity evidenced by a written
instrument substantially similar in form and substance to the Notes, including,
without limitation, having a principal amount and interest rate equal to the
principal amounts and the interest rates of the Notes then outstanding held by
such holder, having similar conversion rights and having similar ranking to the
Notes, and satisfactory to the Required Holders. Upon the occurrence of any
Fundamental Transaction, the Successor Entity (if a Person other than the
Company) shall succeed to, and be substituted for (so that from and after the
date of such Fundamental Transaction, the provisions of this Note referring to
the “Company” shall refer instead to the Successor Entity), and may exercise
every right and power of the Company and shall assume all of the obligations of
the Company under this Note with the same effect as if such Successor Entity had
been named as the Company herein. Upon consummation of the Fundamental
Transaction, the Successor Entity (if a Person other than the Company) shall
deliver to the Holder confirmation that there shall be issued upon conversion of
this Note at any time after the consummation of the Fundamental Transaction, in
lieu of the shares of the Company’s Common Stock (or other securities, cash,
assets or other property) issuable upon the conversion of the Notes prior to
such Fundamental Transaction, the securities and other assets to which the
Holder is entitled pursuant to Section 6(b). The provisions of this Section
shall apply similarly and equally to successive Fundamental Transactions and
shall be applied without regard to any limitations on the conversion or
redemption of this Note.

(b) Redemption Right. No sooner than fifteen (15) days nor later than ten
(10) days prior to the consummation of a Change of Control (such date of
consummation of a Change of Control, the “Change of Control Date”), but not
prior to the public announcement of such Change of Control, the Company shall
deliver written notice thereof via facsimile and overnight courier to the Holder
(a “Change of Control Notice”). At any time during the period beginning after
the Holder’s receipt of a Change of Control Notice and ending twenty
(20) Trading Days after the date of the consummation of such Change of Control,
the Holder may require the Company to redeem (a “Change of Control Redemption”)
all or any portion of this Note by delivering written notice thereof (“Change of
Control Redemption Notice”) to the Company, which Change of Control Redemption
Notice shall indicate the Conversion Amount the Holder is electing to require
the Company to redeem. The portion of this Note subject to

 

10



--------------------------------------------------------------------------------

redemption pursuant to this Section 5(b) shall be redeemed by the Company in
cash at a price equal to the sum of (A) one hundred and twenty percent (120%) of
the Conversion Amount being redeemed, and (B) any accrued and unpaid Interest
and Late Charges, if any, on such Conversion Amount and Interest through the
Change of Control Redemption Date (as defined below) (the “Change of Control
Redemption Price”). Redemptions required by this Section 5 shall be made in
accordance with the provisions of Section 12 and shall have priority to payments
to stockholders in connection with a Change of Control. To the extent
redemptions required by this Section 5(b) are deemed or determined by a court of
competent jurisdiction to be prepayments of the Note by the Company, such
redemptions shall be deemed to be voluntary prepayments. Notwithstanding
anything to the contrary in this Section 5, but subject to Section 3(d), until
the Change of Control Redemption Price (together with any interest thereon) is
paid in full, the Conversion Amount submitted for redemption under this
Section 5(c) (together with any interest thereon) may be converted, in whole or
in part, by the Holder into Common Stock, or in the event the Conversion Date is
after the consummation of the Change of Control, shares or equity interests of
the Successor Entity substantially equivalent to the Company’s Common Stock
pursuant to Section 3. The parties hereto agree that in the event of the
Company’s redemption of any portion of the Note under this Section 5(b), the
Holder’s damages would be uncertain and difficult to estimate because of the
parties’ inability to predict future interest rates and the uncertainty of the
availability of a suitable substitute investment opportunity for the Holder.
Accordingly, any Change of Control redemption premium due under this
Section 5(b) is intended by the parties to be, and shall be deemed, a reasonable
estimate of the Holder’s actual loss of its investment opportunity and not as a
penalty.

(c) Adjustment to the Conversion Rate Upon a Change of Control.

(i) In connection with a Change of Control, if the Holder converts its Note at
any time beginning on the date of the Change of Control Notice and ending at the
close of business on the Trading Day immediately prior to the applicable Change
of Control Date, the Company will increase the Conversion Rate per $1,000
principal amount of Notes converted by a number of additional shares (the
“Additional Shares”) for such Note as described in Section 5(c)(ii) hereof;
provided that (I) (A) such increase in the Conversion Rate shall not take place
if such Change of Control is not consummated and (B) the Company shall issue
shares of Common Stock at the Conversion Rate (without such increase) on or
prior to the fifth (5th) Business Day following the Conversion Date and the
Additional Shares described in Section 5(c) hereof will be issued after the
later to occur of (x) the fifth (5th) Business Day following the Change of
Control Date and (y) the fifth (5th) Business Day following the relevant
Conversion Date; and (II) such increase in the Conversion Rate shall not take
place in respect of any Change of Control in which (A) ninety-five percent
(95%) of the consideration is common stock that is listed on an Eligible Market
and has an average daily trading volume of at least $3,000,000 for the three
(3) month period ending on the Change of Control Date and (B) as a result of
such Change in Control, the Notes become convertible solely into such common
stock. On and after the Change of Control Date, the Holder entitled to receive
Additional Shares pursuant to this Section 5(c) shall receive the kind and
amount of securities (of the Company or another issuer), cash and other property
receivable upon such Change of Control by a holder of the number of shares of
Common Stock into which such Note was convertible into immediately prior to such
Change of Control, after giving effect to any adjustment event, based on the
number of Additional Shares determined pursuant to Section 5(c)(ii).

 

11



--------------------------------------------------------------------------------

(ii) The number of Additional Shares will be determined by reference to the
table below, based on the Change of Control Date and the price of the Common
Stock (the “Stock Price”). If the consideration for the Common Stock consists
solely of cash, then the Stock Price will be the cash amount paid per share of
the Common Stock in the Fundamental Transaction. Otherwise, the Stock Price will
be the average of the Closing Sale Price per share of the Common Stock for the
five (5) consecutive Trading Days immediately preceding the Change of Control
Date.

 

Stock Price:

     $1.52      $1.71      $1.93      $2.14      $2.57      $3.00      $3.42
     $3.85      $4.28      $5.13      $5.99      $6.85      $7.70      $8.56

[    ]/[    ]/2009

     85.8718      85.5997      82.1840      81.2346      80.4220      79.2841
     79.0148      78.7743      77.2335      63.3550      47.9138      33.6640
     29.9241      26.9311

4/1/2010

     85.8718      84.7614      81.0337      80.0894      79.1443      77.5212
     75.7195      75.3544      73.6623      58.2699      40.1136      22.6677
     20.1497      18.1341

4/1/2011

     85.8718      83.3416      79.0796      77.4389      77.2709      74.9863
     74.0856      73.9028      71.8882      50.1691      29.4195      11.3340
     10.0747      9.0669

4/1/2012

     85.8718      11.8075      —        —        —        —        —        —  
     —        —        —        —        —        —  

The Stock Prices and Additional Share amounts set forth in the table will be
adjusted as of any date on which the Conversion Price of the Note are adjusted.
The adjusted Stock Prices will equal the Stock Prices applicable immediately
prior to the adjustment divided by a fraction, the numerator of which is the
Conversion Price immediately prior to the adjustment to the Conversion Price and
the denominator of which is the Conversion Price as so adjusted. Each of the
Additional Share amounts set forth in the body of the table above shall be
adjusted if and when the prices are adjusted, by multiplying such Additional
Share amounts by a fraction, the numerator of which is the Conversion Price
immediately prior to such adjustment and the denominator of which is the
Conversion Price so adjusted.

(iv) The exact Stock Price and Change of Control Date may not be set forth in
the table, in which case:

(A) If the Stock Price is between two Stock Prices in the table or the Change of
Control Date is between two Change of Control Dates in the table, the number of
Additional Shares will be determined by straight-line interpolation between the
Additional Share amounts set forth the higher and lower Stock Prices and the two
Change of Control Dates, as applicable, based on a three hundred and sixty-five
(365)-day year;

(B) If the Stock Price is in excess of $8.56 per share (subject to adjustment in
the same manner as the Stock Price), no Additional Shares will be added to the
Conversion Rate; and

(C) If the Stock Price is less than or equal to $1.52 per share (subject to
adjustment in the same manner as the Stock Price), no Additional Shares will be
added to the Conversion Rate.

(6) RIGHTS UPON ISSUANCE OF PURCHASE RIGHTS AND OTHER CORPORATE EVENTS.

(a) Purchase Rights. If at any time the Company grants, issues or sells any
Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (other than Pill Rights) (the “Purchase Rights”), then the Holder
will be entitled to acquire, upon the terms applicable to

 

12



--------------------------------------------------------------------------------

such Purchase Rights, the aggregate Purchase Rights which the Holder could have
acquired if the Holder had held the number of shares of Common Stock acquirable
upon complete conversion of this Note (without taking into account any
limitations or restrictions on the convertibility of this Note) immediately
before the date on which a record is taken for the grant, issuance or sale of
such Purchase Rights, or, if no such record is taken, the date as of which the
record holders of Common Stock are to be determined for the grant, issue or sale
of such Purchase Rights.

(b) Other Corporate Events. In addition to and not in substitution for any other
rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a “Corporate Event”), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Note, such securities or other assets to which the Holder
would have been entitled with respect to such shares of Common Stock had such
shares of Common Stock been held by the Holder upon the consummation of such
Corporate Event (without taking into account any limitations or restrictions on
the convertibility of this Note). The provisions of this Section shall apply
similarly and equally to successive Corporate Events and shall be applied
without regard to any limitations on the conversion or redemption of this Note.

(7) RIGHTS UPON ISSUANCE OF OTHER SECURITIES.

(a) Adjustment of Conversion Price upon Issuance of Common Stock. If and
whenever on or after the Subscription Date, the Company issues or sells, or in
accordance with this Section 7(a) is deemed to have issued or sold, any shares
of Common Stock (including the issuance or sale of shares of Common Stock owned
or held by or for the account of the Company, but excluding shares of Common
Stock deemed to have been issued or sold by the Company in connection with any
Excluded Security, Existing Senior Note Exchange (as defined below) or
Applicable Exchange (as defined below)) for a consideration per share (the “New
Issuance Price”) less than a price (the “Applicable Price”) equal to the
Conversion Price in effect immediately prior to such issue or sale or deemed
issuance or sale (the foregoing a “Dilutive Issuance”), then immediately after
such Dilutive Issuance the Conversion Price then in effect shall be reduced to
an amount equal to the product of (A) the Conversion Price in effect immediately
prior to such Dilutive Issuance and (B) the quotient determined by dividing
(1) the sum of (I) the product derived by multiplying the Conversion Price in
effect immediately prior to such Dilutive Issuance and the number of shares of
Common Stock Deemed Outstanding immediately prior to such Dilutive Issuance plus
(II) the consideration, if any, received or receivable by the Company upon such
Dilutive Issuance, by (2) the product derived by multiplying (I) the Conversion
Price in effect immediately prior to such Dilutive Issuance by (II) the number
of shares of Common Stock Deemed Outstanding immediately after such Dilutive
Issuance. For purposes of determining the adjusted Conversion Price under this
Section 7(a), the following shall be applicable:

(i) Issuance of Options. If the Company in any manner grants or sells any
Options and the lowest price per share for which one share of Common Stock is
issuable upon the exercise of any such Option or upon conversion or exchange or
exercise of any Convertible Securities issuable upon exercise of such Option is
less than the Applicable Price, then such share of Common Stock shall be deemed
to be

 

13



--------------------------------------------------------------------------------

outstanding and to have been issued and sold by the Company at the time of the
granting or sale of such Option for such price per share. For purposes of this
Section 7(a)(i), the “lowest price per share for which one share of Common Stock
is issuable upon the exercise of any such Option or upon conversion or exchange
or exercise of any Convertible Securities issuable upon exercise of such Option”
shall be equal to the sum of the lowest amounts of consideration (if any)
received or receivable by the Company (subject to Section 7(a)(iii) hereof,
without giving effect to any adjustments with respect to events that have yet to
occur) with respect to any one share of Common Stock upon granting or sale of
the Option, upon exercise of the Option and upon conversion or exchange or
exercise of any Convertible Security issuable upon exercise of such Option. No
further adjustment of the Conversion Price shall be made upon the actual
issuance of such share of Common Stock or of such Convertible Securities upon
the exercise of such Options or upon the actual issuance of such Common Stock
upon conversion or exchange or exercise of such Convertible Securities.

(ii) Issuance of Convertible Securities. If the Company in any manner issues or
sells any Convertible Securities and the lowest price per share for which one
share of Common Stock is issuable upon such conversion or exchange or exercise
thereof is less than the Applicable Price, then such share of Common Stock shall
be deemed to be outstanding and to have been issued and sold by the Company at
the time of the issuance or sale of such Convertible Securities for such price
per share. For the purposes of this Section 7(a)(ii), the “lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise” shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company (subject to
Section 7(a)(iii) hereof, without giving effect to any adjustments with respect
to events that have yet to occur) with respect to any one share of Common Stock
upon the issuance or sale of the Convertible Security and upon the conversion or
exchange or exercise of such Convertible Security. No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock upon conversion or exchange or exercise of such Convertible Securities,
and if any such issue or sale of such Convertible Securities is made upon
exercise of any Options for which adjustment of the Conversion Price had been or
are to be made pursuant to other provisions of this Section 7(a), no further
adjustment of the Conversion Price shall be made by reason of such issue or
sale.

(iii) Change in Option Price or Rate of Conversion. If the purchase price
provided for in any Options or Convertible Securities, the additional
consideration, if any, payable upon the issue, conversion, exchange or exercise
of any Options or Convertible Securities, or the rate at which any Options or
Convertible Securities are convertible into or exchangeable or exercisable for
Common Stock changes at any time (other than Excluded Securities and other than
the reset of the conversion price on the Company’s Existing Senior Notes on
April 1, 2008), the Conversion Price in effect at the time of such change shall
be adjusted to the Conversion Price which would have been in effect at such time
had such Options or Convertible Securities provided for such changed purchase
price, additional consideration or changed conversion rate, as the case may be,
at the time initially granted, issued or sold. For purposes of this
Section 7(a)(iii), if the terms of any Option or Convertible Security that was
outstanding as of the

 

14



--------------------------------------------------------------------------------

Subscription Date are changed in the manner described in the immediately
preceding sentence, then such Option or Convertible Security and the Common
Stock deemed issuable upon exercise, conversion or exchange thereof shall be
deemed to have been issued as of the date of such change, provided that no
adjustment shall be made if such adjustment would result in an increase of the
Conversion Price then in effect.

(iv) Calculation of Consideration Received. In case any Option is issued in
connection with the issue or sale of other securities of the Company, together
comprising one integrated transaction, (x) the Options will be deemed to have
been issued for a true value (the “Option Value”) and (y) the other securities
issued or sold in such integrated transaction shall be deemed to have been
issued for the difference of (I) the aggregate consideration received by the
Company, less (II) the Option Value. If any Common Stock, Options or Convertible
Securities are issued or sold or deemed to have been issued or sold for cash,
the consideration received therefor will be deemed to be the gross amount
received or receivable by the Company therefor (with such amounts to be
determined, for Options or Convertible Securities, in the manner set forth in
Section 7(a)(i) or Section 7(a)(ii), as applicable, giving effect to the
issuance of all the Options or Convertible Securities included with the
applicable issuance). If any Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash (including in connection with
any acquisition by the Company or any of its subsidiaries of any assets or
securities of any other entity as part of the Company or any of its subsidiaries
acquiring or otherwise engaging in any strategic or other transaction with such
other entity (any such acquisition or transaction, an “Applicable
Transaction”)), the amount of the consideration other than cash received by the
Company will be the fair value of such consideration received or receivable by
the Company therefor (with such amounts to be determined, for Options or
Convertible Securities, in the manner set forth in Section 7(a)(i) or
Section 7(a)(ii), as applicable, giving effect to the issuance of all the
Options or Convertible Securities included with the applicable issuance), except
where such consideration consists of securities, in which case the amount of
consideration received by the Company will be the greater of (A) the value of
such securities based on the Closing Sale Price of such securities on the most
recent date preceding the date of receipt of such securities and, (B) if shares
of Common Stock are issued, the market value of any shares of Common Stock
issued by the Company for such securities based on the Closing Sale Price of
such shares of Common Stock on the date of receipt of such securities, except in
connection with an Applicable Transaction, in which case the amount of
consideration received for purposes of this clause (B) shall be the Closing Sale
Price of such shares of Common Stock on the most recent date preceding the date
of the public announcement of the Applicable Transaction. The fair value of any
consideration other than cash or securities will be determined jointly by the
Company and the Required Holders. If such parties are unable to reach agreement
within ten (10) days after the occurrence of an event requiring valuation (the
“Valuation Event”), the fair value of such consideration will be determined
within five (5) Business Days after the tenth (10th) day following the Valuation
Event by an independent, reputable appraiser jointly selected by the Company and
the Required Holders. The determination of such appraiser shall be deemed
binding upon all parties absent manifest error and the fees and expenses of such
appraiser shall be borne by the Company.

 

15



--------------------------------------------------------------------------------

(v) Record Date. If the Company takes a record of the holders of Common Stock
for the purpose of entitling them (A) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.

(b) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company at any time on or after the Subscription Date subdivides
(by any stock dividend, stock split, recapitalization or otherwise) one or more
classes of its outstanding shares of Common Stock into a greater number of
shares, the Conversion Price in effect immediately prior to such subdivision
will be proportionately reduced. If the Company at any time on or after the
Subscription Date combines (by combination, reverse stock split or otherwise)
one or more classes of its outstanding shares of Common Stock into a smaller
number of shares, the Conversion Price in effect immediately prior to such
combination will be proportionately increased.

(c) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 7 but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features) that, had it been expressly
provided for by such provisions, would have required an adjustment in the
Conversion Price, then the Company’s Board of Directors will make an appropriate
adjustment in the Conversion Price so as to protect the rights of the Holder
under this Note; provided that no such adjustment will increase the Conversion
Price as otherwise determined pursuant to this Section 7.

(d) De Minimis Adjustments. No adjustment in the Conversion Price shall be
required unless such adjustment would require an increase or decrease of at
least $0.01 in such price; provided, however, that any adjustment which by
reason of this Section 7(d) is not required to be made shall be carried forward
and taken into account in any subsequent adjustments under this Section 7. All
calculations under this Section 7 shall be made by the Company in good faith and
shall be made to the nearest cent or to the nearest one hundredth of a share, as
applicable. No adjustment need be made for a change in the par value or no par
value of the Company’s Common Stock.

(e) Voluntary Adjustment By Company. The Company may at any time during the term
of this Note reduce the then current Conversion Price to any amount and for any
period of time deemed appropriate by the Board of Directors of the Company.

(f) Special Adjustment in Connection with a Restructuring Involving the
Company’s Existing Senior Notes. In connection with any restructuring or
refinancing relating to the Existing Senior Notes of the Company (each, an
“Existing Senior Note Exchange”), in the event that the Company issues or sells,
or in accordance with Section 7(a) is deemed to have issued or sold, any shares
of Common Stock to any holder of Existing Senior Notes of the Company (or any
affiliate or designee of such holder) in exchange, in whole or in

 

16



--------------------------------------------------------------------------------

part (with such Common Stock being provided together with non-Common Stock
consideration to implement such exchange), for any of the Existing Senior Notes
of such holder, then immediately after such Existing Senior Note Exchange, the
Conversion Price then in effect shall be equal to an amount that is the lower of
(i) the Conversion Price for this Note in effect immediately prior to such
Existing Senior Note Exchange and (ii) (A) the difference of (x) the principal
amount of the Company’s Existing Senior Notes extinguished in such Existing
Senior Note Exchange, minus (y) the amount of any cash provided by the Company
as non-Common Stock consideration, if any, in such Existing Senior Note
Exchange, minus (z) the fair value of any non-Common Stock consideration
provided by the Company that is not cash, Common Stock, Options or Convertible
Securities, if any, in such Existing Senior Note Exchange (as determined jointly
by the Company and the Required Holders, provided, that if the parties are
unable to reach agreement within ten (10) days of the applicable Valuation
Event, such fair value shall be determined in accordance with the last two
sentences of Section 7(a)(iv)), divided by (B) the number of shares of Common
Stock issued or sold by the Company (or in accordance with Section 7(a) deemed
to have been issued or sold) in such Existing Senior Note Exchange. If the
Company engages in two or more Existing Senior Note Exchanges, the Conversion
Price for this Note will be re-calculated after each Existing Senior Note
Exchange.

(g) Special Adjustment in Connection with an Exchange Involving the Other Notes.
In the event that the Company issues or sells, or in accordance with
Section 7(a) is deemed to have issued or sold, any shares of Common Stock to any
holder of Other Notes (or any affiliate or designee of such holder) in exchange
(an “Applicable Exchange”), in whole or in part (with such Common Stock being
provided together with non-Common Stock consideration to implement such
exchange), for any of the Other Notes of such holder, then immediately after
such Applicable Exchange, the Conversion Price then in effect shall be equal to
an amount that is the lower of (i) the Conversion Price for this Note in effect
immediately prior to such Applicable Exchange and (ii) (A) the difference of
(x) the principal amount of Other Notes extinguished in such Applicable
Exchange, minus (y) the amount of any cash provided by the Company as non-Common
Stock consideration, if any, in such Applicable Exchange, minus (z) the fair
value of any non-Common Stock consideration provided by the Company that is not
cash, Common Stock, Options or Convertible Securities, if any, in such
Applicable Exchange (as determined jointly by the Company and the Required
Holders, provided, that if the parties are unable to reach agreement within ten
(10) days of the applicable Valuation Event, such fair value shall be determined
in accordance with the last two sentences of Section 7(a)(iv)), divided by
(B) the number of shares of Common Stock issued or sold by the Company (or in
accordance with Section 7(a) deemed to have been issued or sold) in such
Applicable Exchange. If the Company engages in two or more Applicable Exchanges,
the Conversion Price for this Note will be re-calculated after each Applicable
Exchange.

(8) [INTENTIONALLY OMITTED]

(9) NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Note, and will at all times in good faith carry out all of

 

17



--------------------------------------------------------------------------------

the provisions of this Note and take all action as may be required to protect
the rights of the Holder of this Note.

(10) RESERVATION OF AUTHORIZED SHARES.

(a) Reservation. The Company shall initially reserve out of its authorized and
unissued Common Stock a number of shares of Common Stock for each of the Notes
equal to one hundred and fifty percent (150%) of the Conversion Rate with
respect to the Conversion Amount of each such Note as of the Amendment Date. So
long as any of the Notes are outstanding, the Company shall take all action
necessary to reserve and keep available out of its authorized and unissued
Common Stock, solely for the purpose of effecting the conversion of the Notes,
one hundred and fifty percent (150%) of the number of shares of Common Stock as
shall from time to time be necessary to effect the conversion of all of the
Notes then outstanding; provided that at no time shall the number of shares of
Common Stock so reserved be less than the number of shares required to be
reserved by the previous sentence (without regard to any limitations on
conversions) (the “Required Reserve Amount”). The initial number of shares of
Common Stock reserved for conversions of the Notes and each increase in the
number of shares so reserved shall be allocated pro rata among the holders of
the Notes based on the principal amount of the Notes held by each holder as of
the Amendment Date or increase in the number of reserved shares, as the case may
be (the “Authorized Share Allocation”). In the event that a holder shall sell or
otherwise transfer any of such holder’s Notes, each transferee shall be
allocated a pro rata portion of such holder’s Authorized Share Allocation. Any
shares of Common Stock reserved and allocated to any Person which ceases to hold
any Notes shall be allocated to the remaining holders of Notes, pro rata based
on the principal amount of the Notes then held by such holders.

(b) Insufficient Authorized Shares. If at any time while any of the Notes remain
outstanding the Company does not have a sufficient number of authorized and
unreserved shares of Common Stock to satisfy its obligation to reserve for
issuance upon conversion of the Notes at least a number of shares of Common
Stock equal to the Required Reserve Amount (an “Authorized Share Failure”), then
the Company shall as soon as practicable take all action necessary to increase
the Company’s authorized shares of Common Stock to an amount sufficient to allow
the Company to reserve the Required Reserve Amount for the Notes then
outstanding. Without limiting the generality of the foregoing sentence, as soon
as practicable after the date of the occurrence of an Authorized Share Failure,
but in no event later than ninety (90) days after the occurrence of such
Authorized Share Failure, the Company shall hold a meeting of its stockholders
for the approval of an increase in the number of authorized shares of Common
Stock. In connection with such meeting, the Company shall provide each
stockholder with a proxy statement and shall use its reasonable best efforts to
solicit its stockholders’ approval of such increase in authorized shares of
Common Stock and to cause its board of directors to recommend to the
stockholders that they approve such proposal.

(11) AUTOMATIC CONVERSION.

(a) General. At any time after the Issuance Date (the “Automatic Conversion
Eligibility Date”), (i) the Closing Sale Price of the Common Stock listed on the
Principal Market or any other Eligible Market exceeds two hundred percent
(200%) of the

 

18



--------------------------------------------------------------------------------

Conversion Price then in effect for a period of thirty (30) consecutive Trading
Days ending on the Trading Day immediately preceding the Automatic Conversion
Notice Date (the “Automatic Conversion Measuring Period”), (ii) the average
daily trading volume of the Common Stock trading on the Principal Market or any
other Eligible Market over such Automatic Conversion Measuring Period equals or
exceeds $3,000,000, and (iii) no Equity Conditions Failure has occurred and is
continuing, the Company shall have the right to elect to automatically convert
some or all of the Conversion Amount then remaining under this Note (the
“Automatic Conversion Amount”) as designated in an Automatic Conversion Notice
(as defined below) on the Automatic Conversion Date (as defined below) (an
“Automatic Conversion”). Upon an Automatic Conversion, each holder of the Notes
shall be entitled to receive the Conversion Shares and all other amounts, and
shall be entitled to any and all other rights and benefits under the Note and
the other Note Transaction Documents (provided that, with respect to the
Amendment Agreements, only to the extent such holder is party to or deemed a
“Noteholder” under an Amendment Agreement), as though such holder had delivered
a Conversion Notice on the Automatic Conversion Date with respect to the
Automatic Conversion Amount. The Company may exercise its right to require
Automatic Conversion under this Section 11 by delivering a written notice
thereof by facsimile and overnight courier to all, but not less than all, of the
holders of Notes (the “Automatic Conversion Notice” and the date all of the
holders received such notice is referred to as the “Automatic Conversion Notice
Date”). The Automatic Conversion Notice shall be irrevocable. The Automatic
Conversion Notice shall (x) state the date on which the Automatic Conversion
shall occur (the “Automatic Conversion Date”) on the thirtieth (30th) Business
Day following the Automatic Conversion Notice Date, (y) certify that there has
been no Equity Conditions Failure and (z) state the aggregate Conversion Amount
of the Notes which the Company has elected to be subject to Automatic Conversion
from the Holder and all of the other holders of the Notes pursuant to this
Section 11(a) (and analogous provisions under the Other Notes) on the Automatic
Conversion Date. The Company may not effect more than one (1) Automatic
Conversion. Notwithstanding anything to the contrary in this Section 11, at any
time prior to the Automatic Conversion Date, the Automatic Conversion Amount may
be converted, in whole or in part, by the Holder and the holders of Other Notes
into Common Stock pursuant to Section 3. All Conversion Amounts converted by the
Holder after the Automatic Conversion Notice Date shall reduce the Automatic
Conversion Amount of this Note required to be converted on the Automatic
Conversion Date. The Automatic Conversion Date shall be treated as a Conversion
Date for purposes of this Note.

(b) Pro Rata Automatic Conversion Requirement. If the Company elects to cause an
Automatic Conversion pursuant to Section 11(a), then it must simultaneously take
the same action in the same proportion with respect to the Other Notes. If the
Company elects to cause an Automatic Conversion pursuant to Section 11(a) (or
similar provisions under the Other Notes) with respect to less than all of the
Conversion Amounts of the Notes then outstanding, then the Company shall cause
an Automatic Conversion of a Conversion Amount from each of the holders of the
Notes equal to the product of (i) the aggregate Conversion Amount of Notes which
the Company has elected to effect an Automatic Conversion pursuant to
Section 11(a), multiplied by (ii) the fraction, the numerator of which is the
sum of the aggregate principal amount of the Notes held by such holder of
outstanding Notes as of the Amendment Date and the denominator of which is the
sum of the aggregate principal amount of the Notes held by all holders holding
outstanding Notes as of the Amendment Date (such fraction with respect to each
holder is referred to as its “Automatic Conversion Allocation Percentage”, and

 

19



--------------------------------------------------------------------------------

such amount with respect to each holder is referred to as its “Pro Rata
Automatic Conversion Amount”); provided, however that in the event that any
holder’s Pro Rata Automatic Conversion Amount exceeds the outstanding Principal
amount of such holder’s Note, then such excess Pro Rata Automatic Conversion
Amount shall be allocated among the remaining holders of Notes in accordance
with the foregoing formula. In the event that the initial holder of any Notes
shall sell or otherwise transfer any of such holder’s Notes, the transferee
shall be allocated a pro rata portion of such holder’s Automatic Conversion
Allocation Percentage and Pro Rata Automatic Conversion Amount.

(12) REDEMPTIONS.

(a) Mechanics. The Company shall deliver the applicable Event of Default
Redemption Price to the Holder within five (5) Business Days after the Company’s
receipt of the Holder’s Event of Default Redemption Notice (the “Event of
Default Redemption Date”). If the Holder has submitted a Change of Control
Redemption Notice in accordance with Section 5(b), the Company shall deliver the
applicable Change of Control Redemption Price to the Holder (i) concurrently
with the consummation of such Change of Control if such notice is received prior
to the consummation of such Change of Control and (ii) within five (5) Business
Days after the Company’s receipt of such notice otherwise (such date, the
“Change of Control Redemption Date”). In the event of a redemption of less than
all of the Conversion Amount of this Note, the Company shall promptly cause to
be issued and delivered to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal which has not been
redeemed. In the event that the Company does not pay the applicable Redemption
Price to the Holder within the time period required, at any time thereafter and
until the Company pays such unpaid Redemption Price in full, the Holder shall
have the option, in lieu of redemption, to require the Company to promptly
return to the Holder all or any portion of this Note representing the Conversion
Amount that was submitted for redemption and for which the applicable Redemption
Price (together with any Late Charges thereon) has not been paid. Upon the
Company’s receipt of such notice, (x) the applicable Redemption Notice shall be
null and void with respect to such Conversion Amount and (y) the Company shall
immediately return this Note, or issue a new Note (in accordance with
Section 18(d)) to the Holder representing such Conversion Amount to be redeemed.
Upon receipt of such notice from the Holder and the Company’s performance of its
obligations in the previous sentence, the applicable redemption notice shall be
deemed to have never been delivered by the Holder for purposes of the Notes.

(b) Redemption by Other Holders. Upon the Company’s receipt of notice from any
of the holders of the Other Notes for redemption or repayment as a result of an
event or occurrence substantially similar to the events or occurrences described
in Section 4(b), Section 5(b), or Section 12 (each, an “Other Redemption
Notice”), the Company shall immediately, but no later than one (1) Business Day
following its receipt thereof, forward to the Holder by facsimile a copy of such
notice. If the Company receives a Redemption Notice and one or more Other
Redemption Notices, during the seven (7) Business Day period beginning on and
including the date which is three (3) Business Days prior to the Company’s
receipt of the Holder’s Redemption Notice and ending on and including the date
which is three (3) Business Days after the Company’s receipt of the Holder’s
Redemption Notice and the Company is unable to redeem all principal, interest
and other amounts designated in such Redemption Notice and such Other Redemption
Notices received during such seven (7) Business Day period, then the

 

20



--------------------------------------------------------------------------------

Company shall redeem a pro rata amount from each holder of the Notes (including
the Holder) based on the principal amount of the Notes submitted for redemption
pursuant to such Redemption Notice and such Other Redemption Notices received by
the Company during such seven Business Day period.

(13) VOTING RIGHTS. The Holder shall have no voting rights as the holder of this
Note, except as required by law, including, but not limited to, the Delaware
General Corporation Law, and as expressly provided in this Note.

(14) COVENANTS.

(a) Rank. All payments due under this Note (a) shall rank pari passu with
obligations represented by all Other Notes and (b) shall rank senior to or pari
passu with all other Indebtedness of the Company and its Subsidiaries other than
Permitted Indebtedness (including, without limitation, any Permitted Liens on
Permitted Indebtedness).

(b) Incurrence of Indebtedness. The Company shall not, and the Company shall not
permit any of its Subsidiaries to, directly or indirectly, incur any
Indebtedness, other than Permitted Indebtedness.

(c) Existence of Liens. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, allow or suffer to exist any
mortgage, lien, pledge, charge, security interest or other encumbrance upon or
in any property or assets (including accounts and contract rights) owned by the
Company or any of its Subsidiaries (collectively, “Liens”) other than Permitted
Liens.

(d) Restricted Payments. The Company shall not, and the Company shall not permit
any of its Subsidiaries to, directly or indirectly, redeem, defease, repurchase,
prepay or make any voluntary payments (other than scheduled payments of
principal and interest) in respect of, by the payment of cash or cash
equivalents (in whole or in part, whether by way of open market purchases,
tender offers, private transactions or otherwise), all or any portion of any
Indebtedness (other than this Note and the Other Notes), whether by way of
payment in respect of principal of (or premium, if any) or interest on, such
Indebtedness if at the time such payment is due or is otherwise made or, after
giving effect to such payment, an event constituting, or that with the passage
of time and without being cured would constitute, an Event of Default has
occurred and is continuing.

(e) Restriction on Redemption and Cash Dividends. The Company shall not,
directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock, other than (i) repurchases of equity from
current or former employees, officers or directors of the Company or any of its
subsidiaries and (ii) payments deemed to have occurred in connection with the
exercise of warrants, options or similar instruments, or upon withholding of
stock in connection with the grant or vesting of restricted stock or restricted
stock units.

(f) Change in Nature of Business. The Company shall not engage, or permit any of
its Subsidiaries to engage, in any material line of business substantially
different

 

21



--------------------------------------------------------------------------------

from those lines of business conducted by the Company and its Subsidiaries on
the Issuance Date or any business substantially related, complementary or
incidental thereto.

(g) Preservation of Existence, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries to
become or remain, duly qualified and in good standing in each jurisdiction in
which the character of the properties owned or leased by it or in which the
transaction of its business makes such qualification necessary, except (i) in
connection with any transaction permitted under this Note or where the failure
to so maintain and preserve, or become and remain in good standing, would not
reasonably be expected to have a Material Adverse Effect and (ii) nothing in
this Section 14(g) shall prohibit the Company or any of its Subsidiaries from
engaging in a Fundamental Transaction, a Change of Control, or any sale or any
other type of transaction involving all or any part of any subsidiary, business
unit or operating unit, whether by stock sale, merger, asset sale or otherwise.

(h) Maintenance of Properties, Etc. The Company shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
which in the judgment of the Company are necessary in the proper conduct of its
business in good working order and condition, ordinary wear and tear excepted,
and comply, and cause each of its Subsidiaries to comply, with the provisions of
all leases to which it is a party as lessee or under which it occupies property,
in each case so as to prevent any loss or forfeiture thereof or thereunder,
except where any such loss or forfeiture would not reasonably be expected to
have a Material Adverse Effect; provided, however, that nothing in this
Section 14(h) shall prevent the Company or any of its Subsidiaries from
(i) discontinuing the operation or maintenance of such property, or disposing of
it, if such discontinuance or disposal is, in the reasonable judgment of the
Company or such Subsidiary, desirable in the conduct of its business and not
materially adverse to the Holder and the holders of the Other Notes or
(ii) engaging in a transaction otherwise permitted by this Note (including,
without limitation, a Fundamental Transaction, a Change of Control, or any sale
or any other type of transaction involving all or any part of any subsidiary,
business unit or operating unit, whether by stock sale, merger, asset sale or
otherwise).

(i) Maintenance of Insurance. The Company shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations with respect to its properties (including all real
properties leased or owned by it) and business, in such amounts and covering
such risks as is required by any governmental authority having jurisdiction with
respect thereto or as is reasonably sufficient and customary for similar
businesses similarly situated.

(j) Existing Senior Notes. The Company shall not repay, restructure, amend the
terms of, redeem, exchange for, or otherwise repurchase all or any portion of
the Company’s outstanding Existing Senior Notes, except for (i) repayments or
redemptions required pursuant to the terms thereof, (ii) any Permitted Exchange,
and (iii) any such amendments that do not materially adversely affect the
Holder.

(k) Additional Notes; Variable Securities; Dilutive Issuances; Subsequent
Placement. So long as any Person beneficially owns any Notes, the Company will

 

22



--------------------------------------------------------------------------------

not issue any Notes other than as contemplated hereby and the Company shall not
issue any other securities that would cause a breach or default under the
Notes. For so long as any Notes remain outstanding, the Company shall not, in
any manner, issue or sell any rights, warrants or options to subscribe for or
purchase Common Stock or directly or indirectly convertible into or exchangeable
or exercisable for Common Stock at a price which varies or may vary with the
market price of the Common Stock, including by way of one or more reset(s) to
any fixed price unless the conversion, exchange or exercise price of any such
security cannot be less than the then applicable Conversion Price with respect
to the Common Stock into which any Note is convertible.

(l) Asset Dispositions and Uses of Proceeds. The Company shall not engage, and
shall not permit any of its Subsidiaries to engage, in a sale, transfer,
hypothecation, contribution, license or other disposition of any assets of the
Company or any of its Subsidiaries at any time when the Company is subject to
any formal bankruptcy proceeding under Bankruptcy Laws. Any sale, transfer,
hypothecation, contribution, license or other disposition of assets not
prohibited pursuant to the immediately preceding sentence is referred to herein
as a “Permitted Disposition.” In the event of any Permitted Disposition, the
Company shall not use the proceeds from such disposition to (i) pay any cash
dividend or other distribution on its capital stock, (ii) repurchase shares of
its capital stock (other than as permitted under Section 14(e)) or (iii) redeem,
defease, repurchase, prepay or make any voluntary payments (other than Permitted
Payments) in respect of all or any portion of Indebtedness of the Company or any
of its Subsidiaries.

(15) PARTICIPATION. The Holder, as the holder of this Note, shall be entitled to
receive such dividends paid and distributions (other than Pill Rights) made to
the holders of Common Stock to the same extent as if the Holder had converted
this Note into Common Stock (without regard to any limitations on conversion
herein or elsewhere) and had held such shares of Common Stock on the record date
for such dividends and distributions. Payments under the preceding sentence
shall be made concurrently with the dividend or distribution to the holders of
Common Stock. The Holder, as the holder of this Note, shall be entitled to
receive any Pill Rights (or, at the option of the Holder, to the extent such
Pill Rights become exercisable or have been exercised into equity interests of
the Company or any other distribution is made of equity interests of the Company
to holders of such Pill Rights, such equity interests of the Company) made to
the holders of shares of Common Stock concurrently with any issuance of shares
of Common Stock upon conversion of this Note or otherwise as Interest Shares
hereunder to the same extent as if the Holder had converted this Note into such
shares of Common Stock (without regard to any limitations on conversion herein
or elsewhere) and had held such shares of Common Stock on the record date for
such dividend or distribution of Pill Rights; provided that such Pill Rights
have not been exercised and expired according to their terms.

(16) VOTE TO ISSUE, OR CHANGE THE TERMS OF, NOTES. The affirmative vote at a
meeting duly called for such purpose or the written consent without a meeting of
the Required Holders shall be required for any change or amendment to this Note
or the Other Notes. No consideration shall be offered or paid to any holder of
Notes to amend or consent to a waiver or modification of the Notes unless the
same consideration also is offered to all holders of the Notes.

 

23



--------------------------------------------------------------------------------

(17) TRANSFER. This Note and any shares of Common Stock issued upon conversion
of this Note may be offered, sold, assigned or transferred by the Holder without
the consent of the Company, subject only to the provisions of Section 2(g) of
the Securities Purchase Agreement and the applicable provisions of this Note.
Solely with respect to the Notes issued to holders party to or deemed
“Noteholders” under any Amendment Agreement (such Notes, the “Agreement Notes”),
upon any sale or transfer of all or any portion of the Agreement Notes (each, a
“Transferred Note”) to any Person, such Person by accepting such Transferred
Note automatically agrees to be bound by all the terms and conditions of the
Amendment Agreement thereunder with respect to such Transferred Note.

(18) REISSUANCE OF THIS NOTE.

(a) Transfer. If this Note is to be transferred, the Holder shall surrender this
Note to the Company, whereupon the Company will forthwith issue and deliver upon
the order of the Holder a new Note (in accordance with Section 18(d)), recorded
in the Register as the Holder may request, representing the outstanding
Principal being transferred by the Holder and, if less then the entire
outstanding Principal is being transferred, a new Note (in accordance with
Section 18(d)) to the Holder representing the outstanding Principal not being
transferred. The Holder and any assignee, by acceptance of this Note,
acknowledge and agree that, by reason of the provisions of Section 3(c)(iii)
following conversion or redemption of any portion of this Note, the outstanding
Principal represented by this Note may be less than the Principal stated on the
face of this Note.

(b) Lost, Stolen or Mutilated Note. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note, and, in the case of loss, theft or destruction, of any
indemnification undertaking by the Holder to the Company in customary form and,
in the case of mutilation, upon surrender and cancellation of this Note, the
Company shall execute and deliver to the Holder a new Note (in accordance with
Section 18(d)) representing the outstanding Principal.

(c) Note Exchangeable for Different Denominations. This Note is exchangeable,
upon the surrender hereof by the Holder at the principal office of the Company,
for a new Note or Notes (in accordance with Section 18(d) and in principal
amounts of at least $100,000) representing in the aggregate the outstanding
Principal of this Note, and each such new Note will represent such portion of
such outstanding Principal as is designated by the Holder at the time of such
surrender.

(d) Issuance of New Notes. Whenever the Company is required to issue a new Note
pursuant to the terms of this Note, such new Note (i) shall be of like tenor
with this Note, (ii) shall represent, as indicated on the face of such new Note,
the Principal remaining outstanding (or in the case of a new Note being issued
pursuant to Section 18(a) or Section 18(c), the Principal designated by the
Holder which, when added to the principal represented by the other new Notes
issued in connection with such issuance, does not exceed the Principal remaining
outstanding under this Note immediately prior to such issuance of new Notes),
(iii) shall have an issuance date, as indicated on the face of such new Note,
which is the same as the Issuance Date of this Note, (iv) shall have the same
rights and conditions as this Note, and (v)

 

24



--------------------------------------------------------------------------------

shall represent accrued and unpaid Interest and Late Charges, if any, on the
Principal and Interest of this Note, from the Issuance Date.

(19) REMEDIES, CHARACTERIZATIONS, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE
RELIEF. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note and any of the other Note
Transaction Documents (provided that, with respect to the Amendment Agreements,
only to the extent the Holder is party to or deemed a “Noteholder” under an
Amendment Agreement) at law or in equity (including a decree of specific
performance and/or other injunctive relief), and nothing herein shall limit the
Holder’s right to pursue any contract damages for any failure by the Company to
comply with the terms of this Note. Amounts set forth or provided for herein
with respect to payments, conversion and the like (and the computation thereof)
shall be the amounts to be received by the Holder and shall not, except as
expressly provided herein, be subject to any other obligation of the Company (or
the performance thereof). The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate. The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

(20) PAYMENT OF COLLECTION, ENFORCEMENT AND OTHER COSTS. If (a) after an Event
of Default has occurred and is continuing this Note is placed in the hands of an
attorney for collection or enforcement or is collected or enforced through any
legal proceeding or the Holder otherwise takes action to collect amounts due
under this Note or to enforce the provisions of this Note or (b) there occurs
any bankruptcy, reorganization, receivership of the Company or other proceedings
affecting Company creditors’ rights that constitutes an Event of Default and
involves a claim under this Note (which, for purposes of clarity, shall not
include the process whereby the Existing Notes were amended and restated and
replaced and superseded in their entirety by the Notes), then the Company shall
pay the costs incurred by the Holder for such collection, enforcement or action
or in connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.

(21) CONSTRUCTION; HEADINGS. This Note shall be deemed to be jointly drafted by
the Company and the Holder and each of the holders of the Other Notes and shall
not be construed against any person as the drafter hereof. “Including” means
including without limitation. The headings of this Note are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Note.

(22) FAILURE OR INDULGENCE NOT WAIVER. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

(23) DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Closing Bid Price, the Closing Sale Price or the Weighted Average Price or the
arithmetic calculation of the Conversion Rate, the Conversion Price or any
Redemption Price, the Company

 

25



--------------------------------------------------------------------------------

shall submit the disputed determinations or arithmetic calculations via
facsimile within one (1) Business Day of receipt, or deemed receipt, of the
Conversion Notice or Redemption Notice or other event giving rise to such
dispute, as the case may be, to the Holder. If the Holder and the Company are
unable to agree upon such determination or calculation within one (1) Trading
Day of such disputed determination or arithmetic calculation being submitted to
the Holder, then the Company shall, within one (1) Trading Day submit via
facsimile (a) the disputed determination of the Closing Bid Price, the Closing
Sale Price or the Weighted Average Price to an independent, reputable investment
bank selected by the Company and approved by the Holder or (b) the disputed
arithmetic calculation of the Conversion Rate, Conversion Price or any
Redemption Price to an investment banking firm or independent and outside
accountants of national standing. The Company, at the Company’s expense, shall
cause the investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than five (5) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error.

(24) NOTICES; PAYMENTS.

(a) Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9(f) of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Note,
including in reasonable detail a description of such action and the reason
therefore. Without limiting the generality of the foregoing, the Company will
give written notice to the Holder (i) within one (1) Business Day of any
adjustment of the Conversion Price, setting forth in reasonable detail, and
certifying, the calculation of such adjustment; (ii) at least twenty (20) days
prior to the date on which the Company closes its books or takes a record
(A) with respect to any dividend or distribution upon the Common Stock (other
than with respect to any Pill Rights), (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation;
and (iii) at least twenty-four (24) hours prior to the date on which the Company
closes its books or takes a record with respect to any Pill Rights, provided in
each case that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder, provided in each case
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.

(b) Payments. Unless otherwise specified in this Note, whenever any payment of
cash is to be made by the Company to any Person pursuant to this Note, such
payment shall be made in lawful money of the United States of America by a check
drawn on the account of the Company and sent via overnight courier service to
such Person at such address as previously provided to the Company in writing
(which address, in the case of each of the purchasers of the Existing Notes,
shall initially be as set forth on the Schedule of Buyers attached to the
Securities Purchase Agreement); provided that the Holder may elect to receive a
payment of cash via wire transfer of immediately available funds by providing
the Company with prior written notice setting out such request and the Holder’s
wire transfer instructions. Whenever any amount expressed to be due by the terms
of this Note is due on any day which is not a Business

 

26



--------------------------------------------------------------------------------

Day, the same shall instead be due on the next succeeding day which is a
Business Day and, in the case of any Interest Date which is not the date on
which Interest due on this Note is paid in full, the extension of the due date
thereof shall not be taken into account for purposes of determining the amount
of Interest due on such date. Any amount of Principal or other amounts due under
the Note Transaction Documents which is not paid when due shall result in a late
charge being incurred and payable by the Company in an amount equal to interest
on such amount at the rate of fifteen percent (15%) per annum from the date such
amount was due until the same is paid in full (“Late Charge”).

(25) CANCELLATION. After all Principal, accrued Interest and other amounts, if
any, at any time owed on this Note have been paid in full, this Note shall
automatically be deemed cancelled, shall be surrendered to the Company for
cancellation and shall not be reissued.

(26) WAIVER OF NOTICE. To the extent permitted by law, the Company hereby waives
demand, notice, protest and all other demands and notices in connection with the
delivery, acceptance, performance, default or enforcement of this Note and the
Securities Purchase Agreement.

(27) GOVERNING LAW; JURISDICTION; JURY TRIAL. This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
The City of New York, Borough of Manhattan, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. The Company hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address it set forth
on the signature page hereto and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law. Nothing contained herein shall be deemed or operate to
preclude the Holder from bringing suit or taking other legal action against the
Company in any other jurisdiction to collect on the Company’s obligations to the
Holder or to enforce a judgment or other court ruling in favor of the Holder.
THE COMPANY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

(28) JUDGMENT CURRENCY.

 

27



--------------------------------------------------------------------------------

(a) If for the purpose of obtaining or enforcing judgment against the Company in
any court in any jurisdiction it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 28 referred to
as the “Judgment Currency”) an amount due in United States dollars under this
Note, the conversion shall be made at the Exchange Rate prevailing on the
business day immediately preceding:

(i) the date actual payment of the amount due, in the case of any proceeding in
the courts of New York or in the courts of any other jurisdiction that will give
effect to such conversion being made on such date: or

(ii) the date on which the foreign court determines, in the case of any
proceeding in the courts of any other jurisdiction (the date as of which such
conversion is made pursuant to this Section 28(a)(ii) being hereinafter referred
to as the “Judgment Conversion Date”).

(b) If in the case of any proceeding in the court of any jurisdiction referred
to in Section 28(a)(ii) above, there is a change in the Exchange Rate prevailing
between the Judgment Conversion Date and the date of actual payment of the
amount due, the applicable party shall pay such adjusted amount as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the Exchange Rate prevailing on the date of payment, will produce
the amount of United States dollars which could have been purchased with the
amount of Judgment Currency stipulated in the judgment or judicial order at the
Exchange Rate prevailing on the Judgment Conversion Date.

(c) Any amount due from the Company under this provision shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of this Note.

(29) SEVERABILITY. If any provision of this Note is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the prohibition, invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Note so long as this Note as so modified continues
to express, without material change, the original intentions of the parties as
to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(30) CERTAIN DEFINITIONS. For purposes of this Note, the following terms shall
have the following meanings:

(a) “Approved Stock Plan” means any employee benefit or equity incentive plan
which has been approved by the Board of Directors of the Company, pursuant to

 

28



--------------------------------------------------------------------------------

which the Company’s securities may be issued to any employee, officer, director
or consultant for services provided to the Company , including the Verenium
Corporation 1999 Employee Stock Purchase Plan and the Verenium Corporation 2007
Equity Incentive Plan.

(b) “Bloomberg” means Bloomberg Financial Markets.

(c) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(d) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.

(e) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg or the
Principal Market, or, if the Principal Market begins to operate on an extended
hours basis and does not designate the closing bid price or the closing trade
price, as the case may be, then the last bid price or last trade price,
respectively, of such security prior to 4:00:00 p.m., New York Time, as reported
by Bloomberg or the Principal Market, or, if the Principal Market is not the
principal securities exchange or trading market for such security, the last
closing bid price or last trade price, respectively, of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or if the foregoing do not apply, the last
closing bid price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotations Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. If the Company and the Holder are unable to agree
upon the fair market value of such security, then such dispute shall be resolved
pursuant to Section 23. All such determinations to be appropriately adjusted for
any stock dividend, stock split, stock combination, reclassification or similar
transaction during the applicable calculation period.

(f) “Common Stock Deemed Outstanding” means, at any given time, the number of
shares of Common Stock outstanding at such time, plus the number of shares of
Common Stock deemed to be outstanding pursuant to Sections 7(a)(i) and 7(a)(ii)
hereof (giving effect to the issuance of all the Options or Convertible
Securities included with the

 

29



--------------------------------------------------------------------------------

applicable issuance), plus the number of shares of Common Stock which are
issuable upon the exercise or conversion of all Options or Convertible
Securities outstanding at such time, regardless, in each case, of whether the
Options or Convertible Securities are actually vested or exercisable at such
time, but excluding any shares of Common Stock owned or held by or for the
account of the Company or issuable upon conversion of the Notes.

(g) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

(h) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

(i) “Eligible Market” means the Principal Market, the American Stock Exchange,
The New York Stock Exchange, Inc., The NASDAQ Global Select Market, or The
NASDAQ Capital Market.

(j) “Equity Conditions” means that each of the following conditions is
satisfied: (i) on each day during the period beginning sixty (60) days prior to
the applicable date of determination and ending on and including the applicable
date of determination (the “Equity Conditions Measuring Period”), either (x) the
Registration Statement (as defined in the Registration Rights Agreement, the
“Registration Statement”) filed pursuant to the Registration Rights Agreement
shall be effective and available for the resale of all of the Registrable
Securities relating to such issuance in accordance with the terms of the
Registration Rights Agreement and there shall not have been any Grace Periods
(as defined in the Registration Rights Agreement) or (y) all shares of Common
Stock issuable upon conversion of the Notes, exercise of the Warrants (solely in
the event of cashless exercise thereof), and to the extent the issuance covers
Interest Shares, as Interest Shares, shall be eligible for sale without
restriction pursuant to Rule 144 and without the requirement for the Company or
any of its Subsidiaries to be in compliance with Rule 144(c)(1) (or any
successor thereto) promulgated under the 1933 Act; (ii) on each day during the
Equity Conditions Measuring Period, the Common Stock is designated for quotation
on the Principal Market or any other Eligible Market and shall not have been
suspended from trading on such exchange or market (other than suspensions of not
more than two (2) days and occurring prior to the applicable date of
determination due to business announcements by the Company) nor shall delisting
or suspension by such exchange or market have occurred or be pending either
(A) following written notice from such exchange or market of the actual
commencement of delisting or suspension proceedings by such exchange or market
received on any day during or prior to the Equity Conditions Measuring Period or
(B) by falling below the then effective minimum listing maintenance requirements
for the applicable time prior to receiving notice of non-compliance of such
exchange or market as measured on any day during the Equity Conditions Measuring
Period; (iii) during the six (6) month period ending on and including the date
immediately

 

30



--------------------------------------------------------------------------------

preceding the applicable date of determination, the Company shall have delivered
shares of Common Stock upon conversion of the Notes and upon exercise of the
Warrants to the holders on a timely basis as set forth in Section 3(c)(ii)
hereof (and analogous provisions under the Other Notes) and Section 1(a) of the
Warrants; (iv) any applicable shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 3(d) hereof and the rules or regulations of the Principal Market or any
applicable Eligible Market; (v) during the Equity Conditions Measuring Period,
the Company shall not have failed to timely make any payments within five
(5) Business Days of when such payment is due pursuant to any Note Transaction
Document that shall not have been cured; (vi) during the Equity Conditions
Measuring Period, there shall not have occurred either (A) the public
announcement of a pending, proposed or intended Fundamental Transaction which
has not been abandoned, terminated or consummated, or (B) an Event of Default or
(C) an event that with the passage of time or giving of notice would constitute
an Event of Default; (vii) the Company shall have no knowledge of any fact that
would cause (x) the Registration Statement required pursuant to the Registration
Rights Agreement not to be effective and available for the resale of all
remaining Registrable Securities registered under such Registration Statement or
Registration Statements or (y) any shares of Common Stock issuable upon
conversion of the Notes, issuable upon exercise of the Warrants (solely in the
event of cashless exercise thereof) and issuable as Interest Shares not to be
eligible for sale without restriction pursuant to Rule 144 and without the
requirement by the Company or any of its Subsidiaries to be in compliance with
Rule 144(c)(1) (or any successor thereto) promulgated under the 1933 Act; and
(ix) the Company otherwise shall have been in compliance with and shall not have
breached any provision, covenant, representation or warranty of any Note
Transaction Document (provided that, with respect to the Amendment Agreements,
only to the extent such holder with respect to which compliance with the Equity
Conditions is being determined is party to or deemed a “Noteholder” under an
Amendment Agreement) that shall not have been cured prior to the Equity
Conditions Measuring Period.

(k) “Equity Conditions Failure” means that (i) on any day during the period
commencing ten (10) Trading Days prior to the applicable Interest Date through
the applicable Interest Date, and (ii) on any day during the period commencing
ten (10) Trading Days prior to the applicable Automatic Conversion Notice Date
through the applicable Automatic Conversion Notice Date, the Equity Conditions
have not been satisfied (or waived in writing by the Holder).

(l) “Exchange Rate” means, in relation to any amount of currency to be converted
into US dollars pursuant to this Note, the US dollar exchange rate as published
in the Wall Street Journal on the relevant date of calculation (it being
understood and agreed that where an amount is calculated with reference to, or
over, a period of time, the date of calculation shall be the final date of such
period of time).

(m) “Excluded Security” means (x) any Option, Convertible Security or Common
Stock issued or issuable: (i) in connection with any Approved Stock Plan;
(ii) upon conversion of the Existing Notes or the Notes or the exercise of the
Warrants or issued as Interest Shares under the Existing Notes or the Notes;
(iii) upon exercise of any Options or Convertible Securities which are
outstanding on the day immediately preceding the Subscription Date, provided
that the terms of such Options or Convertible Securities are not amended,
modified or

 

31



--------------------------------------------------------------------------------

changed on or after the Subscription Date; and (iv) as a dividend to all the
holders of Common Stock on the applicable record date with respect thereto and
(y) any Pill Rights.

(n) “Existing Senior Notes” means, those certain 5.50% Convertible Senior Notes
due 2027 issued by the Company to certain investors on March 28, 2007 and
April 3, 2007, with an aggregate principal amount of $99.5 million outstanding
as of the Amendment Date, provided that the terms of such Existing Senior Notes
are not amended, modified or changed on or after the Amendment Date except in
compliance with the applicable terms of this Note and no such amendment,
modification or change involves (i) changing the maturity date of such Existing
Senior Notes (or any indebtedness issued in exchange for such Existing Senior
Notes) to an earlier date, (ii) changing the rank of such Existing Senior Notes
(or any indebtedness issued in exchange for such Existing Senior Notes),
including, without limitation, by the Company or any of its Subsidiaries
granting any security interest (other than Permitted Liens) on any of its assets
to any holder of Existing Senior Notes (or any Holder indebtedness issued in
exchange for such Existing Senior Notes) or any agent thereof or
(iii) increasing the principal amount of such Existing Senior Notes (or any
indebtedness issued in exchange for such Existing Senior Notes) to the extent
after such increase the Existing Senior Notes (together with any indebtedness
issued in exchange for any Existing Senior Notes) then outstanding would not be
Permitted Indebtedness hereunder.

(o) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, if the holders of the Voting Stock of the Company immediately prior
to such consolidation or merger shall hold or have the right to direct the
voting of less than 50% of the Voting Stock of the Company or such other
surviving Person immediately following such transaction, (ii) sell, assign,
transfer, convey or otherwise dispose of all or substantially all of the
properties or assets of the Company to another Person, (iii) allow another
Person to make a purchase, tender or exchange offer that is accepted by the
holders of more than the 50% of the outstanding shares of Voting Stock of the
Company (not including any shares of Voting Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), (iv) reorganize, recapitalize or
reclassify its Common Stock, (v) any “person” or “group” (as these terms are
used for purposes of Sections 14(d) and 15(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock or (vi) any “fundamental
change” or “change of control” or similar event under the Indenture dated as of
March 28, 2007 relating to the Company’s 5.50% Convertible Senior Notes due 2027
(it being understood by the Company and the Holder, by way of example, that a
sale of all of the assets related to the Company’s specialty enzymes business
shall not be considered a “Fundamental Transaction”).

(p) “GAAP” means United States generally accepted accounting principles,
consistently applied.

(q) “Indebtedness” of any Person means, without duplication (i) all indebtedness
for borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than time-based
non-exclusive licenses or

 

32



--------------------------------------------------------------------------------

trade payables entered into in the ordinary course of business), (iii) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (iv) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(v) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (vi) the
capitalized portion or principal equivalent of any monetary obligations under
any leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease,
(vii) all indebtedness referred to in clauses (i) through (vi) above secured by
(or for which the holder of such Indebtedness has an existing right, contingent
or otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by such Person, even if such Person has not
assumed or become liable for the payment of such indebtedness, and (viii) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (vii) above.

(r) “Interest Conversion Price” means that price equal to ninety-five percent
(95%) of the arithmetic average of the Weighted Average Price of the Common
Stock on each of the ten (10) consecutive Trading Days immediately preceding the
applicable Interest Date or Conversion Date, as applicable (each, an “Interest
Measuring Period”). All such determinations to be appropriately adjusted for any
share split, share dividend, share combination or other similar transaction that
proportionately decreases or increases the Common Stock during the applicable
Interest Measuring Period.

(s) “Interest Notice Due Date” means the thirtieth (30th) Trading Day prior to
the applicable Interest Date.

(t) “Interest Rate” means, during the period commencing on the Issuance Date and
ending on the Maturity Date, 8.0% per annum, in each case, subject to adjustment
as set forth in Section 2.

(u) “Make-Whole Amount” means, as to any Conversion Amount on any Conversion
Date, as to any Automatic Conversion on any Automatic Conversion Date or Event
of Default Redemption Date, the amount of any Interest that, but for (i) the
Holder’s exercise of its conversion right pursuant to Section 3(c)(i), (ii) an
Automatic Conversion pursuant to Section 11, or (iii) an Event of Default
Redemption pursuant to Section 4(b), would have accrued with respect to the
Conversion Amount being converted or redeemed under this Note at the Interest
Rate for the period from the applicable Conversion Date, Automatic Conversion
Date or Event of Default Redemption Date, as the case may be, discounted to
present value, until the maturity date of this Note, using the published yield
on two-year notes of the U.S. Federal Government on the determination date.

(v) “Market Price” means the Weighted Average Price of the Common Stock during
the seven (7) Trading Days prior to the applicable date, but in no event greater
than the Weighted Average Price of the Common Stock on the applicable date.

 

33



--------------------------------------------------------------------------------

(w) “Material Adverse Effect” means (i) any material adverse effect,
individually or taken as a whole, on the business, properties, assets,
operations, results of operations, condition (financial or otherwise) or
prospects of the Company or its “significant subsidiaries” (as defined in Rule
1-02 of Regulation S-X) or on the transactions contemplated hereby or in the
other Note Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Note Transaction Documents,
or (ii) with respect to Sections 14(g) and 14(h), any material adverse effect on
any Holder of the Notes (solely in its capacity as a holder of Notes).

(x) “Note Transaction Documents” means the Amendment Agreements and the
Transaction Documents (as defined in the Securities Purchase Agreement), in each
case, as amended from time to time.

(y) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(z) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(aa) “Permitted Exchange” means any Existing Senior Note Exchange; provided that
no Event of Default has occurred or is continuing immediately following such
Existing Senior Note Exchange and the Company complies in all respects with the
terms of this Note in connection with such Existing Senior Note Exchange
(including, without limitation, Sections 7(f), 14(a), 14(b), 14(c), 14(d), 14(k)
and 14(l)).

(bb) “Permitted Indebtedness” means (i) Indebtedness in an aggregate principal
amount not to exceed $187,500,000 at any time outstanding (including the
Indebtedness evidenced by this Note, the Other Notes and the Company’s Existing
Senior Notes), (ii) Project Financing Indebtedness of any Subsidiary of the
Company to the extent such Indebtedness is not a Contingent Obligation of, or
issued or incurred with recourse to, the Company or any other Subsidiary (other
than a Project Financing Subsidiary), (iii) the Indebtedness evidenced by this
Note and the Other Notes; (iv) Indebtedness owed by any Subsidiary of the
Company to the Company or any other Subsidiary of the Company, (v) unsecured
Indebtedness incurred by the Company that is made expressly subordinate in right
of payment to the Indebtedness evidenced by this Note, as reflected in a written
agreement acceptable to the Holder and approved by the Holder in writing, and
which Indebtedness does not provide at any time for (A) the payment, prepayment,
repayment, repurchase or defeasance, directly or indirectly, of any principal or
premium, if any, thereon until ninety-one (91) days after the Maturity Date or
later, or (B) total interest and fees at a rate in excess of 25% per annum
(provided, that cash interest payable on such Indebtedness shall not exceed $5.5
million annually); and (vi) Indebtedness constituting the extension, renewal,
refinancing or replacement of any Indebtedness referred to in the preceding
clauses (iii) through (v) above, provided that (A) the principal amount of the
Indebtedness being extended, renewed, refinanced or replaced does

 

34



--------------------------------------------------------------------------------

not increase, (B) total interest and fees thereunder do not exceed 25% per annum
(provided, that cash interest payable on such Indebtedness shall not exceed $5.5
million annually), (C) the maturity of such Indebtedness being extended,
renewed, refinanced or replaced is not shortened, (D) the repayment of such
Indebtedness being extended, renewed, refinanced or replaced is not accelerated
and (E) no other terms of such Indebtedness being extended, renewed, refinanced
or replaced are modified in a manner that, taken as a whole, would be materially
adverse to the Holder.

(cc) “Permitted Liens” means (i) any Lien for taxes, assessments or other
governmental charges (including without limitation in connection with workers’
compensation and unemployment insurance) not yet due or delinquent or being
contested in good faith by appropriate proceedings for which adequate reserves
have been established in accordance with GAAP, (ii) any statutory Lien arising
in the ordinary course of business by operation of law with respect to a
liability that is not yet due or delinquent, (iii) any Lien created by operation
of law, such as liens of mechanics, materialmen, warehousemen, carriers,
landlords and other similar liens, arising in the ordinary course of business
with respect to a liability that is not yet due or delinquent or that are being
contested in good faith by appropriate proceedings, (iv) Liens (A) to finance
the construction, purchase or lease of (including without limitation capital
leases), repairs, improvements or additions to, any property, plant or equipment
of the Company or any of its Subsidiaries, or (B) existing on such property,
plant or equipment at the time of its acquisition; provided, however, that the
Lien is confined solely to the property, plant or equipment so acquired and
repairs, improvements or additions thereon, and the proceeds of such property,
plant or equipment, (v) Liens on property of, or on shares of stock or
Indebtedness of, any corporation existing at the time such corporation becomes,
or becomes a part of, any subsidiary; provided, however, that such Liens do not
extend to or cover any property or assets of the Company or any Subsidiary other
than the property or assets acquired and the proceeds and products thereof and
were not incurred in anticipation of such Person becoming a Subsidiary;
(vi) easements, rights-of-way, municipal and zoning and building ordinances and
similar charges, encumbrances, title defects or other irregularities,
governmental restrictions on the use of property or conduct of business, and
Liens in favor of governmental authorities and public utilities, that do not
materially interfere with the ordinary course of business of the Company and its
Subsidiaries, taken as a whole; (vii) any option or other agreement to purchase
any asset of the Company or any Subsidiary the purchase, sale or other
disposition of which is not prohibited by any other provision of this Note;
(viii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Company or any of
its Subsidiaries in the ordinary course of business of the Company or any of its
Subsidiaries; (ix) Liens granted in connection with any Permitted Indebtedness
so long as the Notes are secured equally and ratably with such Permitted
Indebtedness; (x) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (i) through (ix) above; provided, however, that any extension, renewal
or replacement Lien shall be limited to the property encumbered by the existing
Liens and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase; (xi) leases or subleases and licenses and
sublicenses granted to others in the ordinary course of the Company’s business,
not interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole; (xii) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods; (xiii) Liens arising from judgments,
decrees or attachments in circumstances not constituting an

 

35



--------------------------------------------------------------------------------

Event of Default under Section 4(a)(viii); (xiv) Liens on amounts deposited in
connection with obtaining worker’s compensation or other unemployment insurance;
(xv) Liens on amounts deposited in connection with the making or entering into
of bids, tenders or leases in the ordinary course of business; (xvi) Liens on
amounts deposited as security for surety or appeal bonds; (xvii) rights of
setoff or bankers’ liens on deposits of cash in favor of banks, brokerage firms
or other financial institutions, solely to the extent incurred in connection
with the maintenance of accounts maintained with such institutions in the
ordinary course of business; (xviii) Liens granted in the ordinary course of
business on the unearned portion of insurance premiums securing the financing of
insurance premiums to the extent such financing is permitted under the
definition of Permitted Indebtedness; (xix) Liens evidenced by the filing of a
precautionary Uniform Commercial Code financing statements; (xx) Liens arising
from providing cash collateral to be held by an issuer of a letter of credit
that constitutes Permitted Indebtedness; (xxi) Liens that replace Permitted
Liens securing Indebtedness that is being extended, refinanced, modified or
amended into Indebtedness that constitutes Permitted Indebtedness under clause
(viii) of the definition of Permitted Indebtedness so long as, if the Permitted
Liens being replaced equally and ratably secured the Notes, the Liens that
replace such Permitted Liens shall equally and ratably secure the Notes;
provided, however, that such replacement Liens do not encumber any property that
was not already encumbered by the Permitted Liens being replaced; and
(xxii) Liens incurred in connection with lease arrangements, including Liens
incurred in connection with letters of credit or other credit support associated
therewith.

(dd) “Permitted Payments” means (i) any scheduled payments of principal and
interest in respect of any Permitted Indebtedness of the Company or any of its
Subsidiaries, or (ii) any reasonable fees, costs or expenses related to any
Permitted Disposition (including, without limitation, any reasonable related
legal, banking, consulting, advisory or other similar fees, severance or other
termination related payments triggered in whole or in part in connection with
any Permitted Disposition, or contractual or other payments triggered in whole
or in part in connection with any Permitted Disposition).

(ee) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(ff) “Pill Rights” means any rights issued by the Company pursuant to any
so-called “poison pill” or similar Company rights plan entitling all holders of
Common Stock of the Company to subscribe for or purchase equity interests of the
Company, which rights are not exercisable until one or more Persons or “groups”
(as defined in Rule 13d-5(b)(1) under the Exchange Act) has acquired beneficial
ownership of shares of Common Stock in excess of the percentage threshold
specified in such plan.

(gg) “Principal Market” means the NASDAQ Global Market.

(hh) “Project Financing Indebtedness” means any project financing Indebtedness
of a Project Financing Subsidiary solely to the extent (i) such Indebtedness is
not Indebtedness of the Company or any Subsidiary (other than a Project
Financing Subsidiary) and (ii) such Indebtedness is expressly not recourse to
the Company or any Subsidiary (other than a Project Financing Subsidiary).

 

36



--------------------------------------------------------------------------------

(ii) “Project Financing Subsidiary” means any Subsidiary of the Company whose
principal purpose is to incur Project Financing Indebtedness or to conduct the
business activities business activities for which such Project Financing
Indebtedness was incurred or to become an owner of interests in a Person so
created to conduct the business activities for which such Project Financing
Indebtedness was incurred.

(jj) “Redemption Notices” means, collectively, the Event of Default Redemption
Notices and the Change of Control Redemption Notices, and, each of the
foregoing, individually, a Redemption Notice.

(kk) “Redemption Premium” means (i) in the case of the Events of Default
described in Section 4(a)(i) - (v) and (viii) - (xi), one hundred and
twenty-five percent (125%) or (ii) in the case of the Events of Default
described in Section 4(a)(vi) - (vii), one hundred percent (100%).

(ll) “Redemption Prices” means, collectively, the Event of Default Redemption
Price and the Change of Control Redemption Price, and, each of the foregoing,
individually, a Redemption Price.

(mm) “Registration Rights Agreement” means that certain registration rights
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Existing Notes relating to, among other things, the
registration of the resale of the Common Stock issuable upon conversion of the
Notes and exercise of the Warrants.

(nn) “Required Holders” means the holders of Notes representing at least
sixty-six and sixty-seven one hundredths percent (66.67%) of the aggregate
principal amount of the Notes then outstanding.

(oo) “SEC” means the United States Securities and Exchange Commission.

(pp) “Securities Purchase Agreement” means that certain securities purchase
agreement dated as of the Subscription Date by and among the Company and the
initial holders of the Existing Notes pursuant to which the Company issued the
Existing Notes and Warrants, as amended from time to time.

(qq) “Subscription Date” means February 22, 2008.

(rr) “Subsidiary” means any corporation or other entity in which a Person,
directly or indirectly, owns or controls at least a majority of the outstanding
shares of stock, or other ownership interests, having, by the terms thereof, the
voting power to elect a majority of the board of directors (or Persons
performing similar functions) of such corporation or entity.

(ss) “Successor Entity” means the Person, which may be the Company, formed by,
resulting from or surviving any Fundamental Transaction or the Person with which
such Fundamental Transaction shall have been made, provided that if such Person
is

 

37



--------------------------------------------------------------------------------

not a publicly traded entity whose common stock or equivalent equity security is
quoted or listed for trading on an Eligible Market, Successor Entity shall mean
such Person’s Parent Entity.

(tt) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(uu) “Voting Stock” of a Person means capital stock of such Person of the class
or classes pursuant to which the holders thereof have the general voting power
to elect, or the general power to appoint, at least a majority of the board of
directors, managers or trustees of such Person (irrespective of whether or not
at the time capital stock of any other class or classes shall have or might have
voting power by reason of the happening of any contingency).

(vv) “Warrants” has the meaning ascribed to such term in the Securities Purchase
Agreement, and shall include all warrants issued in exchange therefor or
replacement thereof.

(ww) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York Time (or such other time as the
Principal Market publicly announces is the official open of trading), and ending
at 4:00:00 p.m., New York Time (or such other time as the Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions or by the Principal Market, or, if the
foregoing does not apply, the dollar volume-weighted average price of such
security in the over-the-counter market on the electronic bulletin board for
such security during the period beginning at 9:30:01 a.m., New York Time (or
such other time as such market publicly announces is the official open of
trading), and ending at 4:00:00 p.m., New York Time (or such other time as such
market publicly announces is the official close of trading) as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink Sheets LLC (formerly the
National Quotation Bureau, Inc.). If the Weighted Average Price cannot be
calculated for a security on a particular date on any of the foregoing bases,
the Weighted Average Price of such security on such date shall be the fair
market value as mutually determined by the Company and the Holder. If the
Company and the Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved pursuant to Section 23. All such
determinations to be appropriately adjusted for any stock dividend, stock split,
stock combination, reclassification or similar transaction during the applicable
calculation period.

 

38



--------------------------------------------------------------------------------

(31) DISCLOSURE. Upon receipt or delivery by the Company of any notice in
accordance with the terms of this Note, unless the Company has in good faith
determined that the matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries, the Company
shall within one (1) Business Day after any such receipt or delivery publicly
disclose such material, nonpublic information on a Current Report on Form 8-K or
otherwise. In the event that the Company believes that a notice contains
material, nonpublic information relating to the Company or its Subsidiaries, the
Company so shall indicate to such Holder contemporaneously with delivery of such
notice, and in the absence of any such indication, the Holder shall be allowed
to presume that all matters relating to such notice do not constitute material,
nonpublic information relating to the Company or its Subsidiaries.

[Signature Page Follows]

 

39



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.

 

VERENIUM CORPORATION By:  

 

Name:   James E. Levine Title:  

Executive Vice President and

Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT I

VERENIUM CORPORATION

CONVERSION NOTICE

Reference is made to the Amended and Restated Senior Convertible Note (the
“Note”) issued to the undersigned by Verenium Corporation, a Delaware
corporation (the “Company”). In accordance with and pursuant to the Note, the
undersigned hereby elects to convert the Conversion Amount (as defined in the
Note) of the Note indicated below into shares of Common Stock par value $0.001
per share (the “Common Stock”) of the Company, as of the date specified below.

 

Date of Conversion:                                  
                                         
                                         
                                         
                                                     

Aggregate Conversion Amount to be converted:                            
                                         
                                         
                                               

Please confirm the following information:

 

Conversion Price:                                          
                                         
                                         
                                                      

Number of shares of Common Stock to be issued:
                                         
                                         
                                           

Tax ID Number (if applicable):                                          
                                         
                                                                       

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

Issue to:                                          
                                         
                                         
                                                                      

                                       
                                         
                                         
                                         
                                               

                                       
                                         
                                         
                                         
                                               

Facsimile Number:                                          
                                         
                                         
                                                      

Authorization:                                          
                                         
                                         
                                                          

By:                                       
                                         
                                         
                                         
                                                                     

Title:                                      
                                         
                                         
                                         
                                                          

Dated:                                      
                                         
                                         
                                         
                                         
                                           

Account Number:                                          
                                         
                                         
                                                      

  (if electronic book entry transfer)

Transaction Code Number:                                          
                                         
                                                                               

  (if electronic book entry transfer)



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Conversion Notice and hereby directs
American Stock Transfer & Trust Company to issue the above indicated number of
shares of Common Stock in accordance with the Transfer Agent Instructions dated
            , 20     from the Company and acknowledged and agreed to by American
Stock Transfer & Trust Company.

 

VERENIUM CORPORATION By:  

 

Name:   Title:  